Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 1 of 107

 

SDKD-Uphold-0000000060
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 2 of 107

 

SDKD-Uphold-0000000060
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 3 of 107

 

SDKD-Uphold-0000000061
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 4 of 107

 

SDKD-Uphold-0000000061
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 5 of 107

 

 

‘vents

Rmestamp

BHBOLZ4 OG a7 YBe

Verification

Biresarve - Procuctian

 
 
 
  

Adgaitions infuramion

Nae mk 138

RRBTO RA sf srs
Personal muraher

 

Doounant data

vee

   

  
 

yf Bae

Number
Cnfcnal daw 1
Optima dats &

Custorser data

¥ Ferconal

 

Pe PRTESS

Security chacks

Surdautiy
Vanaiy

MZ code
ieata pasitions

   

iG cheek docuinesth vaidalion

Transaction jog

Status
ah Bias

  

 

Olle

 

CALLBACK SUCCESS

uphoid#e252872-3470.dctt Sacha A7éaazosed

 

 

 

 

Passport

- usiraba

NA Reason NAA
F

NIA Hancunittes nete N/A

NA, Sgeaiucs Ne

WA

NTA

NA

Done

Error inot reacanis

RS8e28d)- NGC -Acife-GHS2-<76Sf25ad4 09

WES-UPLOAG

2018-D4-214 OS 434

24 120.55.37

NOt readatte docenent
Parl of the document Is iddden, Ghaved

 

 

category Payload

 

che PEE
as IOS,

*CSODACKLGY “niles Jacl uphold comwebioakamciventy”

SDKD-Uphold-0000000062
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 6 of 107

 

SDKD-Uphold-0000000062
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 7 of 107

 

”) Transactions

Search
ee: :

David Salton card 6 BOUT? 183 BTC to
SOS
wach geen cat

 

LORIE, 45 & - OU SS PA fare
ett

Bhorin Network nant £0 91120998 BTC ta David Sater
Cresiet SUNv AN « BU 8S PE Corman Vase rg « DRS
Pe

   

ft Bante

130685 «= BRO
BTC

  

   

commie een
. fo

Transaction

 

 

Wew on Rexeryvachain

 

 

Origin

Transaction Details

 

 

BCONMES BTC Bo O1i2ooes STC

 

BCSRSTC SGN are

 

 

 

Destination

Transaction Details

 

   

BOSSE BTC 8 4 GahOeeTE BT

oS
a

    

BOOS BID

SDKD-Uphold-0000000063

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19

 

=

Search

,
David Sedron cork S ODT HS BTS ia

EEN &
g SAVING » OE SD PM Completed 4wanta aa?

 
  

 

Bitcnin Netvark sant 6 6.641 4066S BTC te David Saffron
Cramied S2U2058 . GENS Phe l Comolatind, URS » BTO8

 

 

 

 

Transaction

 

8
cordoned Qty? 18h
BYr¢

 

%

&
a.

 

8
egcna7ea Lge
Bite

&

B4SOd4 20-308 4 -$099-BIES Sha ceagdeS

 

Transaction |

 

 

SIDE

g
GOTHE9as
Bre

 

 

Presiinaiion

 

Transaction Detalis

 
 

 

BS. BES

8 G.O387 7468 BTC

Page 8 of 107

 

Views on Reoeety

BAD ALTE NP wvdeTAYRSRL FARRIS,

 

 

SDKD-Uphold-0000000064
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 9 of 107

#

OON00042 BTC

 
  

   

 

2 EEL: Ayabatste |

 

 

 

NRA

Transacioans

    

 

SDKD-Uphold-0000000066
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 10 of 107

  

EUA card EUR

  

Sneaten

ONS EUR € 0.00 EUR

 

 

 

    

Transactions

beoees,

 

   

SDKD-Uphold-0000000067
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 11 of 107

Search

 

Dew Bank

Bolnwver 22 GMI EPS: Avakates 20.80

 

EUR card

 

  

Batgnee, KAP Os

  

BvA

 

 

 

SDKD-Uphold-0000000068
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 12 of 107

 

   

 

as Garde
Ssarck co ae / * a é :
oy — PAS CHE RAL O28
ee):
Dee Bank

Beiaaea 8G GHG

 

 

A

Transacians

Cin tee hesitates

 

SDKD-Uphold-0000000069
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 13 of 107

Exhibit 9 — David Saffron Gemini Virtual Currency Account
Records
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 14 of 107

aa teers Temptan Tae Mania Songs Spee a

t
'

 

totem, tchenasire s wm oan
we y orn
” a
a > CEI,
Fev eee es we
“ ae kes ta em
a a> «
~ 2 an
one 8 mies eee
pacrcrnee ee ween
inte st
=
meee =
. ~~ oe - wm BD
— 3
tere = rear + cere anny ae ae
a te
oman us
wetteers partes ~ samnmete Sirus 9+
=
eee ome = a
~ ~ ~ - we ee De
etme STOR g
a
te ent tee ceemirnne amen -
se Se s ms <_— =
2m ee o ‘
oe 2 : team eee
ne o : ween ce ES
0 me we t
2 @ ee = ‘ wee 8
= = So -m ™ we
=
“ = = - wee ota ot
=a oo menace Be
eran on pie ra it
eet Qe —
rae ae =
oor z= woe Bie
: as oe
sores ao a
. ou we SAT
Sanh " a oe oO an
oe 8 ie tee ae
: eats s a my a
‘ema :
aes ‘ee
-
eee o~
ee
wwe Seen
Bite.
-
wows = ™
=
: —
‘ ee °
wee
crusramrera
tries
veneer
. Sees een.
ge
Be =
: eS :
; exmnece
mates
: ye et
55
are
oe.
SEE ce mee nn ee
pepe :
BEES
Sees
aa
Freese me
PES ee oe me eee oe eee :
PaaS eRe

 

an
Hitt
t

i
ees
HY

siniERTTE

SUE
rm 1 §j
% 4
i
tt

Hani
|.
i

f

i
i
x

ii
1
Hi
il

i
i

 

 

1 Se nett oewh ima seca arc
sere mete gmree tir pee!
owteunmabinene seams cammabanes
ern ral eT et to,

Ary ry yee ama een ne mn

 

  

SDKD-Gemini-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 15 of 107

DAVIDSAFFRONGMAILCORS
ACCOUNT

AecountMbses? Suawunary

Be te User Aa628d Page ui

AML View ys

aacount Histery Clim} u
Saucon Gavlh istory (wax) y

Blachkeore Watchtiet
Candisiaces

Fingeas Wakelat Recards
Sank Anogunte w
elvan Crosicrwobis
SEM Paposit Limits
TEX Management w
Withitrawal Whiaer
Withdrawal faa tiverrides »
Update Account Sexings
Marne # Compares 15
Atcourn Address
Exchange Controls
1P Restrictions
Account invites
Linked Accouncs

Crypte Withdrawal Ban

Search Cash Mgmt Compliance Wallet General Settings Sign out

-_ DAVIDSAFFRON@MAIL.COM’S ACCOUNT'S BANK SETUP

 

 

oo New Bank Account

 

Account sumber

 

Name on arcoun?

 

 

Sank rname*

 

 

 

* Display name will be displayed to the user, Leave this biank to aute-generate based on the routing number and account type.

 

 

 

 

 

 

 

Rene 73 Checking 2 Savings £0) Prepaid 7: Other
“* Corporate 7: Bersonal
ACTIVE ACCOUNTS
| Shew! se BM entries Search: |”
fe * efiR 2 Crested S Mame on Account 4 Bisplay Game i AGH Routing number & fecount number  < Type > Verified? 3 Primay? Wire ASASWUT 2: international?
SOME LUUUSRE = RASREREDT = SUMNA KOT ‘Chace Celeng-2059 THOS Gis: ‘Personal ceiding — Notverlied, Gatemp’s vex ines
Showing 4 to 1 of 1 entries
DELETED ACCOUNTS
Show: 80 $8) eniries Search:
2* Refi © Geated & Mame on Recount i Display Name 4 RSH Routing number 3 Atcount manber 2 Type Yeritied? % Primary? > Wikre ABA/SWIET = Intersattonal?
fio data avaabieia whe .
Showing 0 to 0 of 0 entries Previous ext

SDKD-Gemini-0000000008
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 16 of 107

  
  

 

ieemonast
Cond torent

    

 

 

 

 

 

 

ene somes aasoana
oy Cepia toniseet
rey veer BeOS thwwedebome DIMAEL KC
Sonn aieer siveeo erase,

    
   
 
 

 

 
   
 

Kaen renin — Aen poeenene

     
  

 

 

  

deereecres eeretet

 

weeagere

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  

se brmontonae

Ep arr thera Jen necro nes,

 

 

 

 

 

 

 

 

 

 

SDKD-Gemini-0000000009
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 17 of 107

 

 

 

 

SDKD-Gemini-0000000010
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 18 of 107

 

    

>
Sager Agora aee
SRA ECA OM IAS: Be

   

 

   
 

 

sawn raae te
vores etn Be gg
donne were 2 ese
a

een > am
oo

ow

eaves 2.

  

onnee tet
seaports eases

 

mecactanireoook

Rady -weanaes
pacies

 

 

Braveneee tee
tag net ten gente
oe

‘perma pant:
SRA

 

   

exnenyen

 

 

       

 

ewes,
eae

    

    

 

 

orerenegen

 

 

wnee

smanersnscen

en Rees wae
SAME trceretee on :
SO awnnaeeet eneeneny

Be sacarscnnert =

 

eee on

 

 

PRT
Ate Ov,

 

 

Trpacoraousneracnmnal ied Duet hee we

   

 

 

 

 

SDKD-Gemini-000000001 1
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 19 of 107

Exhibit 10 — David Saffron KuCoin Virtual Currency Account
Records
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 20 of 107

 

Message

From: Nina Lee [nina.li@kucoin.com]

Sent: 8/13/2019 5:26:54 AM

To: Malas, George [/o=CFTC/ou=Exchange Administrative Group (FYDIBOHF23SPDLT)/cn=Recipients/cn=gmalas]
Subject: [EXTERNAL] Re: Re: Re: Request for the Information of David Gilbert Saffron

Attachments: Attachment A-davidsaffron@live.com.xisx

Dear Sirs,

1. We write on behalf of KuCoin in response to your letter of 1 August 2019 ( "the Letter’ ), requesting
the assistance of KuCoin in connection with the above captioned matter. We shall adopt the same
abbreviations where appropriate.

2. At the outset, we would like to clarify that KuCoin has no U.S. presence and is not subject to the
jurisdiction of United States Commodity Futures Trading Commission, which issued the Letter, nor of
any other federal court, agency or department.

3. Nevertheless, KuCoin is pleased to cooperate voluntarily with your office to provide information

responsive to the Letter, while expressly reserving and not waiving any jurisdictional, service or
other defences or objections.

4. We would. like to highlight the following:-
(a) On 1 August 2019 , We have provided an excel form named Attachment A-
davidsaffron@live.com:
(b) The said excel form has clearly addressed your concern and all spefic questions;
(c) Please read the said excel form carefully.

5. With regards to your first question, Mr.Saffron’s account was ever funded with any type of deposit.
For more specific information, please refer to the sub-tables of this form, named 'd Deposit& Withdraw.

mall oin.t
dsaftren@live.com DGB.
lavidgattren@live. com
davidsaffrén@live. con
davidsatfron®live. con
Cavidsaffron@live, con
Gayideatfron@live, com

 

    
 
 
 
    
  

  

   
 

  
 

89:2018-04-26 18:86:
0, 828:2018-05-01 10:28:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDKD-KuCoin-0000000004_0001
 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 21 of 107

6. With regards to your second question, please refer to the sub-tables of this form, named
transaction.

7. With regards to your third question, all information related to the account is well covered by the
said form.

We hope the above clarifies.

KuCoin

‘Malas, George’ via rbenquiries <rbenquiries@kucoin.com> £20194F8.5 1H JAY F4F9:27°558 :
Hello,

Thank you very much for your response. I have a few follow-up questions:
1. Can you tell me if Mr. Saffron’s account was ever funded with any type of deposit?

2. Were there any transactions entered or executed in the account from the time the account was opened
through today?

3. Are there any account opening or other documents related to the account that you can provide?

Thank you again for time and cooperation.

Best regards,

George

On: 01 August 2019 02:33, "rbenquiries@kucoin.com" <rbenquiries@kucoin.com> wrote:

Dear Sirs,

RESPONSE TO REQUEST FOR INFORMATION RELATING TO CETAIN CLIENTS OF DAVID
SAFFRON AND CIRCLE SOCIETY CORP.

1.We write on behalf of KuCoin in response to your letter of 26 June 2019 (the “Ist Letter”) and your letter
dated 26 July 2019 (the “2nd Letter”), requesting the assistance of KuCoin in connection with the above
captioned matter. We shall adopt the same abbreviations where appropriate.

2.At the outset, we would like to clarify that KuCoin has no U.S. presence and is not subject to the jurisdiction
of United States Commodity Futures Trading Commission, which issued the Letter, nor of any other federal
court, agency - or department.

3.Nevertheless, KuCoin is pleased to cooperate voluntarily with your office to provide information responsive
to the Letter, while expressly reserving and: not :waiving any jurisdictional, service or other defences or
objections.

4In our 1st response letter to you dated 10 July 2019 which stated that we have failed to find the relevant

information as per your request. However, upon the receipt of your 2nd Letter we have appointed another
senior officer to conduct a specific research with the following vital identification tags in relation to one David

SDKD-KuCoin-0000000004_0002
 

 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 22 of 107

Saffron:

‘first_name': ‘david'
‘last name’: 'saffron'

‘birthday’: '1972-09-24'
‘contact_city’: ‘los , angles!
‘contact_province’: ‘california’

in our database, as a result, we have found that one digital asset account with its registration email
address davidsaffron@live.com may possibly match your request in relation to one David Saffron (hereinafter
referred to as the “Alleged Account”).

5,We would like to provide the following information to help your office to have a better understanding of the
status of the Alleged Account:
(a)The Alleged Account was opened on 26 April 2018, however, the owner of the Alleged Account has
refused, neglected or otherwise failed to complete the KYC procedure in light with the AML & KYC policies
of KuCoin;
(b)For the above-mentioned reasons, KuCoin must set a withdrawal limitation for the Alleged Account in light
with our existing AML & KYC policies, more specifically, the owner of the Alleged Account is unable to
withdrawal any digital asset which the substantial value exceeds two (2) Bitcoin in each calendar day;
(c)From December 2018, KuCoin has refused to accept any and/or all new registration application filed by the

United States customers;
(d)For more specific information arising out of and/or in connection with the Alleged Account, please kindly
refer to Attachment A in our email.

6,We are regret to tell you that we have failed to find any record or any users or any accounts in the name of,
or associated with one Circle Society Corp.

7.We hope that any further enquirers from CFTC can be directly sent to the email
address rbenquiries@kuocoin.com, otherwise KuCoin is unable to response your office in a timely manner.

8.We trust the above-mentioned clarification is useful to you.
9.Please do not hesitate to contact us if you have any questions or wish to discuss this matter.

Regards,
KuCoin

<rbenquiries@kucoin.com> 20194684 1H JAD F4-2:30558 :
Dear ,

Sirs,

RESPONSE TO REQUEST FOR INFORMATION RELATING TO CETAIN ‘CLIENTS OF DAVID
‘SAFFRON AND CIRCLE SOCIETY CORP.

1.We write on behalf of KuCoin in response to your letter of 26 June 2019 (the “ist Letter”) and your letter
dated 26 July 2019 (the “2nd Letter”), requesting the assistance of KuCoin in connection with the above
captioned matter. We shall adopt the same abbreviations where appropriate.

2.At the outset, we would like to clarify that KuCoin has no U.S. presence and is not subject to the
jurisdiction of United States Commodity Futures Trading Commission, which issued the Letter, nor of any
other ~ federal court, agency or department.

3.Nevertheless, KuCoin is pleased to cooperate voluntarily with your office to provide information
responsive to the Letter, while expressly reserving and not waiving any jurisdictional, service or other

SDKD-KuCoin-0000000004_0003
 

 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 23 of 107

defences or objections.

4.In our Ist response letter to you dated 10 July 2019 which stated that we have failed to find the relevant
information as per your request. However, upon the receipt of your 2nd Letter we have appointed another
senior officer to conduct a specific research with the following vital identification tags in relation to one

David Saffron:
'first_name': ‘david!
'last_name'’: 'saffron'

‘birthday’: '1972-09-24'
‘contact_city': ‘los angles'
'contact_province': ‘california’

in our database, as a result, we have found that one digital asset account with its registration email address
davidsaffron@live.com may possibly match your request in relation to one David Saffron (hereinafter
referred to as the “Alleged Account”).

5.We would like to provide the following information to help your office to have a better understanding of the
status of the Alleged Account:
(a)The Alleged Account was opened on 26 April 2018, however, the owner of the Alleged Account has
refused, neglected or otherwise failed to complete the KYC procedure in light with the AML & KYC policies
of KuCoin;
(b)For the above-mentioned reasons, KuCoin must set a withdrawal limitation for the Alleged Account in
light with our existing AML & KYC policies, more specifically, the owner of the Alleged Account is unable
to withdrawal any digital asset which the substantial value exceeds two (2) Bitcoin in each calendar day;
(c)From December 2018, KuCoin has refused to accept any and/or all new registration application filed by the

United States customers;
(d)For more specific information arising out of and/or in connection with the Alleged Account, please kindly
refer to Attachment A in our email.

6.We are regret to tell you that we have failed to find any record or any users or any accounts in the name of,
or associated with one Circle Society Corp.

7.We hope that any further enquirers from CFTC can be directly sent to the email address
rbenquiries@kuocoin.com, otherwise KuCoin is unable to response your office in a timely manner.

8.We trust the above-mentioned clarification is useful to you.
9.Please do not hesitate to contact us if you have any questions or wish to discuss this matter.

Regards,
KuCoin

‘Malas, George' via rbenquiries <rbenquiries@kucoin.com> *-20194F75 26 H Jal £4F4:05 38 :

| Hello,

Thank you for your response (included below) to my inquiry made on June 26, 2019. | have a follow-up
request that I’m hoping you can assist with. In your response below, it states that a search was done on
_ the “users” in your database based on the information that | previously provided.

SDKD-KuCoin-0000000004_0004
 

 

 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 24 of 107

| To clarify and make sure that

  

  
 

ponse, can se confirm that KuCoin has no
record of any if, OR a i, the following individual and/or .
: entity:

1. David Gilbert Saffron or David Saffron a/k/a David Gilbert / SS#: xxx-xx-0877 / DOB: xx/xx/1972 / last

known address: A Las Vegas, Nevada: many previous addresses in Los Angeles,
California.

2. Circle Society Corp. / 2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074

Thank you again for your prompt attention to this matter and please contact me should you have any
questions or require further information.

Best regards,

George

 

George H. Malas, CAMS, CFE

Futures Trading Investigator

Commodity Futures Trading Commission, Division of Enforcement

1155 21* Street, NW | Washington, DC 20581 | Tel: 202.418.5249 | Fax: 202.818.3129

gmalas@cftc.gov | www.cftc.gov

 

 

SDKD-KuCoin-0000000004_0005
 

 

 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 25 of 107

From: rbenquiries@kucoin.com [mailto:rbenquiries@kucoin.com]

Sent: Wednesday, July 10, 2019 5:17 AM

To: Malas, George

Subject: [EXTERNAL] Re: Request for the Information of David Gilbert Saffron

Dear Sirs,

Your email has been well received by KuCoin. We write on behalf of KuCoin in response to your letter of 26
June and 8 July 2019, requesting the assistance of KuCoin in connection with production of David G.
Saffron/David Kagel.

At the outset, we would like to clarify that KuCoin has no U.S, presence and is not subject to the jurisdiction
of United States Commodity Futures Trading Commission, which issued the Letter, nor of any other federal

: court, agency or department.

Upon received your email, we conducted search on the database of our users based on the information you

: disclosed below:

a. David Gilbert Saffron or David Saffron a/k/a David Gilbert / SS#: xxx-xx-0877 / DOB: xx/xx/1972 /
last known address: ME Las Vegas, Nevada I: many previous addresses in Los
Angeles, California;

'b. Circle Society Corp. / 2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074

However, we have not found any users matching the above information.

We hope that any further enquirers from CFTC can be directly sent to the email address
rbenquiries@kuocoin.com, otherwise KuCoin is unable to response your office in a timely manner.

Thanks for your patience.
| Regards,

KuCoin

SDKD-KuCoin-0000000004_0006
 

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 26 of 107

 

Message

From: Nina Lee [nina.li@kucoin.com]

Sent: 8/18/2019 10:23:09 PM

To: Malas, George [/o=CFTC/ou=Exchange Administrative Group {(FYDIBOHF23SPDLT)/cn=Recipients/cn=gmalas]
Subject: [EXTERNAL] Re: Re: Re: Re: Request for the Information of David Gilbert Saffron

Dear George,

It is possible that even though Mr. Saffron never deposited any ETN into his account but his balance is sitting in
ETN and not BTC. That's because, Mr. Saffron can trade his other virtual currencies he deposited in the
account and converted them into ENT. ,

Best regards,

Nina

'Malas, George' via rbenquiries <rbenquiries@kucoin.com> +20194F8 A 16H Jal £4F6:14578 :

Hello Nina,

! have one more follow-up question please. Mr. Saffron’s account shows a current balance of 0.0065
Electroneum ("ETN"); however, Mr. Saffron’s deposits into his account consisted of DigiByte ("DGB"), TenX
("PAY"), and BTC.

is it possible that even though Mr. Saffron never deposited any ETN into his account that his balance is sitting
in ETN and not BTC? I’m assuming this is possible in that Mr. Saffron could have traded his other virtual
currencies he held in the account and converted them into ETN?

| would appreciate it if you could please confirm my understanding noted above. Thank you again in advance
for your prompt attention to this matter.

Best regards,

George

From: Nina Lee [mailto:ninaJi@kucoin.com]
Sent: Tuesday, August 13, 2019 5:27 AM

To: Malas, George
Subject: [EXTERNAL] Re: Re: Re: Request for the Information of David Gilbert Saffron

SDKD-KuCoin-0000000006_0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 27 of 107

email id created_at iast_login_at
davidsaffron@live.com 5ae12820c7ci88ica8c752d5 4/26/2018 9:15 12/3/2018 7:42

SDKD-KuCoin-0000000005_0001
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 28 of 107

email coin_type coin_type_pair amount_coin direction created_at

davidsaffron@live.com PAY BTC 830.6822 SELL 2018-04-26 10:30:17.0
davidsaffron@live.com PAY BTC 1410.875 SELL 2018-04-26 10:30:24.0
davidsaffron@live.com PAY BTC 72.491 SELL 2018-04-26 10:30:24.0
davidsaffron@live.com PAY BTC 885.566 SELL 2018-04-26 10:30:24.0
davidsaffron@live.com PAY BTC 1284.2932 SELL 2018-04-26 11:31:26.0
davidsaffron@live.com PAY BTC - 33.5622 SELL 2018-04-26 11:31:29.0
davidsaffron@live.com PAY BTC 258.071 SELL 2018-04-26 11:31:30.0
davidsaffron@live.com PAY BTC 72.749 SELL 2018-04-26 11:31:31.0
davidsaffron@live.com PAY BTC 59.32 SELL 2018-04-26 11:31:31.0
davidsaffron@live.com PAY BTC 2027.877 SELL 2018-04-26 11:31:36.0
davidsaffron@live.com PAY BTC 45.137 SELL 2018-04-26 11:31:40.0
davidsaffron@live.com PAY BTC 19.376 SELL 2018-04-26 11:31:51.0
davidsaffron@live.com PAY BIC 0.0004 SELL 2018-04-26 11:49:06.0
davidsaffron@live.com DGB BTC 317.4429 SELL 2018-04-26 15:59:34.0
davidsaffron@live.com DGB BTC 2651.0384 SELL 2018-04-26 16:57:33.0
davidsaffron@live.com DGB BTC 1384.447 SELL 2018-04-26 16:57:34.0
davidsaffron@live.com DGB BTC 5145.09 SELL 2018-04-26 16:57:43.0
davidsaffron@live.com DGB BTC 12689.6262 SELL 2018-04-26 16:57:44.0
davidsaffron@live.com DGB BTC 5118.244 SELL 2018-04-26 16:58:20.0
davidsaffron@live.com DGB BTC 14563.1068 SELL 2018-04-26 16:58:22.0
davidsaffron@live.com DGB BTC 14545.4545 SELL 2018-04-26 16:58:30.0
davidsaffron@live.com DGB BTC 1257.027 SELL 2018-04-26 16:58:43.0
davidsaffron@live.com DGB BTC 1678.332 SELL 2018-04-26 16:59:53.0
davidsaffron@live.com DGB BTC 1509.1945 SELL 2018-04-26 16:59:54.0
davidsaffron@live.com DGB BIC 1384.447 SELL 2018-04-26 16:59:56.0
davidsaffron@live.com DGB BTC 5964.9975 SELL 2018-04-26 17:00:23.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:00:32.0
davidsaffron@live.com OGB BTC 6542.398 SELL 2018-04-26 17:00:36.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:00:41.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:00:48.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:00:56.0
davidsaffron@live.com DGB BTC 1255.769 SELL 2018-04-26 17:01:03.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:01:05.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:01:17.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:01:28.0
davidsaffron@live.com DGB BTC 518.0365 SELL 2018-04-26 17:01:35.0
davidsaffron@live.com DGB BIC 148.5155 SELL 2018-04-26 17:01:35.0
davidsaffron@live.com DGB BTC 148.5155 SELL 2018-04-26 17:01:42.0
davidsaffron@live.com DGB BYC 148.5155 SELL 2018-04-26 17:01:56.0
davidsaffron@live.com DGB” BIC 148.5155 SELL 2018-04-26 17:02:04.0
davidsaffron@live.com DGB BTC 1295.0714 SELL 2018-04-26 17:04:43.0

davidsaffron@live.com DGB BTC
davidsaffron@live.com DGB . BTC

12376.2376 SELL
12376.2376 SELL

2018-04-26 17:06:11.0
2018-04-26 17:06:16.0

SDKD-KuCoin-0000000005_0002
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA

davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
‘davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com

DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
DGB
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN

ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN
ETN

ETN
ETN

BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BIC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BIC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC

Document 5-3 Filed 09/30/19 Page 29 of 107

12376.2376 SELL
2288 SELL
2559 SELL
4535 SELL

3821.866 SELL
1999 SELL
2000 SELL

4601.6351 SELL

928.4133 SELL

7550.487 SELL

7222.205 SELL

6061.8472 SELL
746.2686 SELL
1933.2871 SELL
12349.948 SELL
12349.948 SELL
1838.23 SELL

10632.7587 SELL

72470.63 BUY

715 BUY
220.36 BUY
14263.67 BUY
4149.02 BUY
702.12 BUY
2000 BUY
103279.58 BUY
15412.6 BUY
220.58 BUY
3437 BUY
3315 BUY
220.58 BUY
220.58 BUY
3751 BUY
220.58 BUY
3300 BUY
220.51 BUY
124704.96 BUY

12139.73 BUY

18567.74 SELL

16390.93 SELL

15095.19 SELL

14970.96 SELL

18450.19 SELL

400 SELL

2018-04-26 17:06:22.0
2018-04-26 17:07:25.0
2018-04-26 17:07:32.0
2018-04-26 17:07:32.0
2018-04-26 17:08:23.0
2018-04-26 17:08:36.0
2018-04-26 17:08:42.0
2018-04-26 17:08:50.0
2018-04-26 17:08:51.0
2018-04-26 17:08:59.0
2018-04-26 17:09:10.0
2018-04-26 17:09:54.0
2018-04-26 17:10:10.0
2018-04-26 17:11:56.0
2018-04-26 17:12:57.0
2018-04-26 17:12:58.0
2018-04-26 17:13:14.0
2018-04-26 17:13:37.0
2018-04-26 10:10:36.0
2018-04-26 10:24:54.0
2018-04-26 10:25:31.0
2018-04-26 10:26:02.0
2018-04-26 10:34:37.0
2018-04-26 10:34:58.0
2018-04-26 10:35:22.0
2018-04-26 10:40:51.0
2018-04-26 10:41:12.0
2018-04-26 10:45:26.0
2018-04-26 10:45:29.0
2018-04-26 10:45:34.0
2018-04-26 10:45:35.0
2018-04-26 10:45:57.0
2018-04-26 10:46:00.0
2018-04-26 10:46:03.0
2018-04-26 10:46:03.0
2018-04-26 10:53:55.0
2018-04-26 10:56:10.0
2018-04-26 10:59:47.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0

SDKD-KuCoin-0000000005_0003
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 30 of 107

davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com

ETN
ETN
ETN
ETN

BTC
BTC
BTC
BTC

17631.52 SELL
39.81 SELL

9085.13 SELL |

253967.06 SELL

2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0
2018-05-23 08:15:01.0

SDKD-KuCoin-0000000005_0004
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 31 of 107

email

davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com

coin_type type address amount

DGB DEPOSIT DJCwzhpqYqSmPyABQHJeidsXWEc68mk8RQ, 200000
PAY DEPOSIT Oxb4d3d6fc238f4a86f5c1f469a60e592b811f4673 7000
BTC WITHDRAW 15A2mC4MfTX7wvdeTRvR&trLFGivtQbDG 0.98495687
BTC DEPOSIT 1IDBtrLp6E4SVERPcloe3wEJkMJDoFW1GWu 1
BTC WITHDRAW 15A2mC4MfTX7wvdeTRvR&trLFGiJvtQbDG 1.099
BIC WITHDRAW 15A2mC4MfTX7wvdeTRvR8trLFGivtQbDG 0.826

SDKD-KuCoin-0000000005_0005
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 32 of 107

created_at

2018-04-26 10:15:02.0
2018-04-26 10:09:01.0
2018-05-23 08:16:48.0
2018-04-26 09:35:54.0
2018-04-26 15:56:34.0
2018-05-01 10:29:57.0

SDKD-KuCoin-0000000005_0006
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19

email

davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com
davidsaffron@live.com

event
LOGIN
LOGIN
LOGIN
LOGIN
LOGIN
LOGIN
LOGIN
WITHDRAW
LOGIN
REGISTER
LOGIN
LOGIN
LOGIN
WITHDRAW
LOGIN
LOGIN
LOGIN
WITHDRAW
LOGIN
LOGIN

ip

172.250.74.82

23.241.241.80

24.120.53.37

24.120.53.37, 172.24.0.66
23.241.241.80
172,250.59.10, 162.158.59.252, 172.24.253.10
72.11.232.253
72.11.232.253, 172.24.10.229
72.11.232.253

72,11.232.253

72.11.232.253
172.250.59.10, 172.24.10.126
23.241.241.80, 172.24.0.69
24.120.53.37, 172.24.0.87
24.120.53.37

112.130.125.214
172.124.80.12
172.124.80.12, 172.24.10.229
172.250.59.10

172.250.59.10

Page 33 of 107

SDKD-KuCoin-0000000005_0007
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 34 of 107

context

NULL

NULL

{"system":"Windows 10","browser":"Chrome"}
{"system":"Windows 10","browser":"Chrome"}
NULL

{"system":"Windows 10","browser":"Chrome"}
NULL

NULL

NULL

NULL

NULL

{"system":"Windows 10","browser":"Chrome"}
{"system":"iOS 11 (iPhone)","browser":"Mobile Safari"}
{"system":"Unknown","browser":"Robot/Spider"}
{"system":"Windows 10","browser":"Chrome"}
NULL

NULL

NULL

{“system":"Windows 10","browser":"Chrome"}
{"system":"Windows 10","browser":"Chrome"}

created_at

2018-05-14 16:07:31.0
2018-05-07 15:17:02.0
2018-06-14 13:31:56.0
2018-09-28 01:54:11.0
2018-05-12 11:46:18.0
2018-11-08 11:08:36.0
2018-04-26 15:54:52.0
2018-04-26 15:56:34.0
2018-04-26 09:21:48.0
2018-04-26 09:15:12.0
2018-04-26 09:15:12.0
2018-09-11 05:13:56.0
2018-06-24 09:04:20.0
2018-05-23 08:16:48.0
2018-05-23 08:10:24.0
2018-04-29 23:35:24.0
2018-05-01 10:28:15.0
2018-05-01 10:29:57.0
2018-12-03 07:41:04.0
2018-12-03 07:42:41.0

SDKD-KuCoin-0000000005_0008
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 35 of 107

ods_ucen ods_ucen ods_ucen ods_ucen

ter_user_ ter.user_ ter_user_ ods_ucen ter_user_

kyc_daily. kyc_daily. kyc_daily. ter_user_ kyc_daily.
ods_ucenter_user_kyc_daily. ods_ucenter_user_kyc_daily. commit_s verify_sta verify_res kyc_daily. verify_us
id user_id tatus tus ult operator er
5c6a972d99a1d859f85f2191 5ae12820c7c1881ca8c752d5 2 O NULL NULL

SDKD-KuCoin-0000000005_0009
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 36 of 107

ods_ucen ods_ucen ods_ucen ods_ucen

ter_user_ ods_ucen ods_ucen ter_user_ ter_user_ ods_ucen ter_user_ ods_ucen

kyc_daily. ter_user_ ter_user_ kyc_daily. kyc_daily. ter_user_ kyc_daily. ter_user_ ods_ucenter_user
commit_a kyc_daily. kyc_daily. verify_fail final_kyc_ kyc_daily. first_nam kyc_daily. _kyc_daily.nationa
t apply_at verify_at _reason status source eé gender lity

NULL NULL NULL J false david 0

SDKD-KuCoin-0000000005_0010
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 37 of 107

ods_ucen
ods_ucen ods_ucen ° ods_ucen ods_ucen ods_ucen ods_ucen ter_user_
ods_ucen ter_user_ ter_user_ ter_user_ ter_user_ ter_user_ ter_user_ kyc_daily. ods_ucen

ter_user_ kyc_daily. kyc_daily. ods_ucenter_us kyc_daily. kyc_daily. kyc_daily. kyc_daily. employm ter_user_

kyc_daily. id_numbe id_expire er_kyc_daily.tel telephone front_pho back_pho handle_p ent_statu kyc_daily.

id_type r _date ephone _Vverify to to hoto $ trades
+1-3109093272 checked NULL

SDKD-KuCoin-0000000005_0011
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 38 of 107

ods_ucen ods_ucen

ods_ucen ods_ucen ods_ucen ods_ucen ods_ucen ter_user_ ods_ucen ter_user_

ods_ucen ods_ucen ter_user_ ter_user_ ter_user_ ter_user_ ter_user_ kyc_daily. ter_user_ kyc_daily.

ter_user_ ter_user_ kyc_daily. kyc_daily. kyc_daily. kyc_daily. kyc_daily. company kyc_daily. capital_so

kyc_daily. kyc_daily. company company company company company _postcod capital_so urce_com
position company _country _province _ city _Street home e urce ment
NULL NULL NULL NULL NULL NULL NULL NULL NULL NULL

SDKD-KuCoin-0000000005_0012
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 39 of 107

ods_ucen
ods_ucen ter_user_ ods_ucen ods_ucen ods_ucen ods_ucen
ter_user_ kyc_daily. ods_ucen ter_user_ ter_user_ ter_user_ ter_user_ ods_ucen
kyc_daily. investme ter_user_ kyc_daily. kyc_daily. kyc_daily. kyc_daily. ter_user_
year_inco nt_amou kyc_daily. contact_c contact_p contact_ci contact_p kyc_daily. ods_ucenter_user_kyc
me nt status ountry  rovince ty ostcode old _daily.created_at
NULL NULL 0 US california los angles 90019 true 2019-02-18 19:29:50.0

SDKD-KuCoin-0000000005_0013
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 40 of 107

ods_ucen ods_ucen

ods_ucente ter_user_ ter_user_

ods_ucenter_user_kyc r_user_kyc kyc_daily. kyc_daily.
_daily.updated_at _daily.dt dbname tbname
2019-02-18 19:29:50.0 2019-07-30 UCENTER user_kyc

SDKD-KuCoin-0060000005_0014
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 41 of 107

currency balance
ETN 0.0065

SDKD-KuCoin-0000000005_0015
SDKD-KuCoin-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 42 of 107

Exhibit 11 — Preston Sterling Kerr Virtual Currency Account
Records
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 43 of 107

coinbase

548 Market Street #23008

San Francisco, CA 94104
Phone: 1-888-908-7930

 

Account Information

 

Preston Kerr

 

psklaw@aol.com

 

 

Herderson <4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

us
Account Statement Period 10/13/2017 - 03/21/2019
Account Summary
Account Name Balance on 03/27/2019
BAT Wallet 0.0000 BAT
BCH Wallet 0.0000 BCH
BSV Wallet 0.0000 BSV
BTC Vault 0.0000 BTC
BTC Wallet 18.04706587 BTC
Cash (USD) $0.00 USD
ETC Wallet 0.0000 ETC
ETH Wallet 6.24808279 ETH
LTC Wallet 9.6402941 LTC
USDC Wallet 0.0000 USDC
XRP Wallet 0.0000 XRP
ZEC Wallet 0.0000 ZEC
ZRX Wallet 100.0000 ZRX
Transaction History
Date Account Transaction Amount Amount (USD) | Balance
93/08/2019 BTC Wallet You received Bitcoin from an external account 5.0000 BIC $19,460.68 18.04706587
USD BTC
02/28/2019 BTC Wallet ‘You recaived Bitcoin from an external account 0.1000 BTC $380.19 USD 13.04708587
BIG
02/27/2019 BTC Walet You received Bitcoin from an external account 5.0000 BTC $19,030.18 1294706587
USD BTC
02/20/2019 LTC Wallet You purchased Litecoin 9.6402941 LTC | $500.00 USD 9.6402941 LTC
02/15/2019 BTC Wallet You received Bitcoin from an external account pgo02 159 $1,712.96 USD | 7.94706587
TC BTC
02/04/2019 Cash (USD) You withdrew funds -$5,000.00 USD | $5,000.00 USD | $0.00 USD
02/04/2019 Cash (USD) You purchased United States Dollar $5,000.00 USD $5,000.00 USD
02/04/2019 BTC Wallet Yeu sold Bitcoin -1.49662757 $5,000.00 USD | 7.46654432
BTC BTC
02/04/2019 BTC Wallet You received Bitcoin from an external account 4.52625153 $5,202.42 USD | 8.96317189
BIC BIC
Page 1 of 4

SDKD-Coinbase-0000000001_0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 44 of 107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Account | Fransaction Arnount Amount (USD) | Balance
O44 4201 BTC Wallet You received Bitcoin from an exlernal accourt 8.29637 4414 $824.84 USD F 43682008
BIC BTC
OUI 2049 BTC Wallet You recewed Bitccin from an external account 0. 38487218 $1,324.48 USD | 7.21054922
BIC BTC
F220 RIC Watiet You feceived Bitcain from an external account & 86785821 3? 985.48 USD j 684587704
: BIG BIG
THIS BIS Wafet You recewed Bitcoin from an external account §.13812383 Sf? 14.¢2 USB §.97781883
BTC BTC
tI Yo01e BTC Watet You received Bitcoin from an external account 0.56 123832 $3,537 83 USD | 4.0386948 BTC
BTC
4470G/2O18 BTC Wallet You received Bitcoin from an external account 83104486 $3,005.44 ISD 1 5.97745868
BTC BTC .
70/16/2018 | ZRX Wallet You purchased 0x 70G.0080 ZRX | $94.45 USD 400.0000 ZRX
40/ 46/2018 BIC Walat You received Bitcoin fran: an external account 0.769386 BTC | $4,963.96 USD | 4.6464137 BIC
tO0Ss20148 BIC Wallet You recewed Bitcon from an external account 1 52648684 $8,904 55 USD } 3.8770477 BTC
BITC
092172018 BTC Wallet You received Bitcoin fram an exiarsal account 1.280057 BTC | $8,205.22 USD | 2.395068088
BTC
OS 2018 BIC Waket You received Bitcoin fram an external account § 79868743 $8,010.82 USB ] 0.66080385
BIC BTC
08/70/2078 BTS Wallet You received Bifccin fromm an external account 0.18993348 $1,002.16 USD | 0469093643
BTC BTC
OIS0/20418 | BIC Wallet You received Bitcoin from an external account 6.90018023 $1.00 USD 0.01005385
BTC BTC
09/09/2018 BTC Wallet You sent Bitcain to -7 S8O7237 -348,000 17 0.90885272
ns BIG uSD BIC
0807/2018 BTC Wakot You received Bitcoin from an exieraal account 886234755 $43,087 65 7 6G056589
BTC USD ATC
02/05/3018 BTC Wallet You received Bitcoin from an external account 0.26954 BTC $1,890.04 USD | 0.82421834
BTC .
08/22/2078 BIC Wallet You recewed Bitcoin fors.an external account 8.2000 BTC $1,330.06 USD. | 0.53867834
BTC
G82 142018 BIC Watiet You sent Fitcoin to -3.O000191 1 -$19,323.12 0 33887844
Keys BTG usD BTG
08/2 152018 BTC Wallet You received Bitcoin fram an external account 6.2006 BTS $1,286 39 USD } 3.336890745
BTC
DO 1H2G18 BTC Wallet You received Bitcoin fram as external account 4.2086 BTC $7,639 20 USD 7 3.49860745
BTC
O84 7/2018 Cash {USD} You sold United States Doilar -$2,060.00 USD $0.06 USD
08/17/2018 ETH Wallet You purchased Etheraum & 24808879 $2,000.60 USD | 624808279
ETH ETH
O44 772018 Cash (USD) You sold United States Dollar -$42,006.06 } $2,000.00 USD
USD
08/17/2018 BTC Wattet You purchased Bitcoin 4.79501 184 $12,000.00 4 83860745
BTC USD BTS
O8/1 7/2018 BIC Wallet You received Bitccin from an external account 0.6760 BIC $103.79 USD 044368584
BTC
Page 2 of 4

SDKD-Coinbase-0000000001_ 0002
Case 2:19-cv-01697-JAD-DJA Document 5-3

Filed 09/30/19

Page 45 of 107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Account Transaction Amount Amount {USD} | Balance
08/46/9018 BTC. Wallet You received Bitcoin from an external account 6.0060 BTC $38.46 USD O,427684564
BTc
08/5 72018 BIC Waket You renesved Bitcoin from an external account 0.8040 BTC $25.50 USD 0.42168564
BTS
08/47/2078 Cash (SD) You withdrew funds -$10,000.00 $10,000.00 $14,000.00
USD USD usp
8/41/2018 Cast GJSD} You deposited funds $10,006.00 $10,000.60 $24,000.00
USD USD . USE
08/44172018 Cash (USD} You: sold United Stales Dollar $9,000.00 USE $14 .G0.06
USE
08/41/2098 BTC. Wallet You sold Bitcoin -1.43380842 $8,000.00 USD | 0.44768564
BIC BY.
0801/2018 BIC Watet ‘You sent Bicoin tc -0.91303537 $190.10 USD | 1.587159406
Dad BTC BIC
OFAU2018 Cash SB} You deposited funds $5,006.00 USD | $5.000 G0 USD } $5,000.00 USD
O7/12018 BTC Wallet ‘You purchased Bitcoin 154832845 $10,000.00 1 56481837
BTC usD BTS
0774 1/2078 BTC Watet You sent BRcoin to -0.40001474 -$2,545.43 0,01929292
Su? BTC usD BTC
OPA 1/2018 BTC Wallet ‘You sent Biicoin to -41.000014 #4 -$70,025.54 0.41930703
KAN BTC USD BTC
O741G2018 BTC Wallet You received Bitcoin from an external account 10.0006 BTC $83,954 60 4141933114
USD BTC
OF1G2018 BTG Watet You sent Bitccin to -AG80001 BIC | -$318,476.03 1.41932114
ZR usD BTC
O71 2018 STC Wattet ‘You: sent Bitcoin fo -8.20001411 -$1,273.18 5421833114
HZp BTC usD BIG
OF/08/2018 BTC Wallet You received Bitcoin from an external account 50.0009 BTC $333,250.50 54.44934625
usb BIC
O7OS/2018 BIC Viatet You received Bitcain from: an external account 62000 BTC S41.347.68USD 1 4.41934525
BTC
O7AIS2018 BTC Wafet You sent Biicain to -0.48000876 -$957.36 USB | 74.27934525
Bed BTC BTC
O64 N2018 BTC Waket You sent Bitcan to -1 D0G02089 -$6,553 10 1.31935501
SK RTC USD BTC
OSS BTC Wallet You received Bilcoin from an axlernal account 9.4000 BTC. $2,667.73 USD | 2.319378 BTC
00/15/2018 BTC Walt. You sent Bitton to -0.20002809 -$1,310 19 1.819376 BTC
eS BIC usd
05/18/2018 BTC Watet You purchased Baccin 0.17949554 $1 SOG.0G USD | 2.41940409
. BTC Bre
05/48/2018 BTC Watiet You seat Bitcoin to -D.O6782049 -$556.23 USD } 4.99990855
D BTC BTG
G5/40/2018 ATC yiatet You received Bitcoin fram an external account 0.5497 BTC $4203. 72 USD | 2.087 72904
BTC
Gh B2018 BTC Waket You received Bitcoin from an external account $.1101 BTG $697.87 USD 4 51802804
BTC
05402018 BTE Wattet You received Bitcoin from an external account BO005511 BTC | $4.96 USD t 40792904
: BIC
Page 3 of 4

SDKD-Coinbase-0000000001_ 0003
Case 2:19-cv-01697-JAD-DJA Document 5-3

Filed 09/30/19

Page 46 of 107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Account Transaction Amount Amount (USD) | Balance
O5/10/2018 STC Watist You received Bitcoin from an external account 0.60010746 $1 06 USD 440737704
, BIC BTC
GvON2018 BIC Watet You recewed Bitcoin from an external account 8.12880318 $1,200.85 USD | 440727078
BTC BTS
OGG2/2018 BIC Viatat You received Bitcain from an external account $2800 BTC 32,578.60 USD | 4.2784676 BTC
04/20/2018 BTC Wakat You purchased BAcoin @ 20907074 $2,660.80 USD j 0.0984678 BTC
BIG
O4NT2O18 BIC Wallet You purchased Bitcoin §.69028886 $5,000.80 USD 1 0.609398R6
BIG BTC
Page 6 of 4

SDKD-Coinbase-0000000001_0004
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 47 of 107

USER ATTRIBUTES ***
USER ID 59e146beb8770300ca6a78d8
NAME Preston Kerr
EMAIL psklaw@aol.com
CREATED October, 13 2017 04:05pm PDT
TRANSACTIONS ***
TIMESTAMP ACCOUNT NAME TYPE STATUS BALANCE AMOUNT
4/7/2018 10:21 BTC Wallet Buy Complete 0.69939686 0.69939686
4/20/2018 13:47 BTC Wallet Buy Complete 0.9984676 0.29907074
5/2/2018 16:32 BTC Wallet Receive Complete 1.2784676 0.28
5/9/2018 10:53 BTC Wallet Receive Complete 1.40727078 0.12880318
5/10/2018 10:16 BTC Wallet Receive Complete 1.40737794 0.00010716
5/10/2018 13:15 BTC Wallet Receive Complete 1.40792904 0.0005511
5/10/2018 13:17 BTC Wallet Receive Complete 1.51802904 0.1101
5/10/2018 15:20 BTC Wallet Receive Complete 2.06772904 0.5497
5/18/2018 19:59 BTC Wallet Send Complete 1.99990855 -0.06782049
5/18/2018 20:01 BTC Wallet Buy Complete 2.11940409 0.11949554
6/15/2018 10:11 BTC Wallet Send Complete 1.919376 -0.20002809
6/15/2018 10:41 BTC Wallet Receive Complete 2.319376 0.4
6/15/2018 11:43 BTC Wallet Send Complete 1.31935501 -1.00002099
7/5/2018 10:44 BTC Wallet Send Complete 1.21934525 -0.10000976
7/5/2018 11:12 BTC Wallet Receive Complete 1.41934525 0.2
7/9/2018 18:46 BTC Wallet Receive Complete 51.41934525 50
7/10/2018 10:43 BTC Wallet Send Complete 51.21933114 -0.20001411
7/10/2018 13:56 BTC Wallet Send Complete 1.41932114 -49.80001
7/10/2018 14:00 BTC Wallet Receive Complete 11.41932114 10
7/11/2018 9:01 BTC Wallet Send Complete 0.41930703 -11.00001411

SDKD-Coinbase-0000000003_0001
SDKD-Coinbase-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-3

7/11/2018 9:06 BTC Wallet

7/11/2018 9:34 BTC Wallet
7/11/2018 9:35 Cash (USD)
8/1/2018 18:25 BTC Wallet
8/11/2018 12:45 BTC Wallet
8/11/2018 12:45 Cash (USD)
8/11/2018 12:57 Cash (USD)
8/11/2018 12:58 Cash (USD)
8/15/2018 13:00 BTC Wallet
8/16/2018 11:16 BTC Wallet
8/17/2018 8:38 BTC Wallet

8/17/2018 16:37 BTC Wallet
8/17/2018 16:37 Cash (USD)

8/17/2018 16:39 ETH Wallet
8/17/2018 16:39 Cash (USD)
8/18/2018 14:18 BTC Wallet
8/21/2018 10:10 BTC Wallet
8/21/2018 12:20 BTC Wallet
8/22/2018 8:42 BTC Wallet
9/5/2018 15:39 BTC Wallet
9/7/2018 15:35 BTC Wallet
9/9/2018 8:51 BTC Wallet
9/9/2018 17:00 BTC Wallet
9/10/2018 11:33 BTC Wallet
9/10/2018 11:34 BTC Wallet
9/21/2018 14:18 BTC Wallet
10/4/2018 23:40 BTC Wallet
10/16/2018 17:27 BTC Wallet
10/16/2018 18:39 ZRX Wallet

Send

Buy
Deposit
Send

Sell

Sell

Deposit
Withdrawal
Receive
Receive
Receive

Buy
Sell

Buy
Sell
Receive
Receive
Send
Receive
Receive
Receive
Send
Receive
Receive
Receive
Receive
Receive
Receive

Buy

Complete

Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete

Complete
Complete

Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete

0.01929292

1.56461937
5000
1.55158406
0.11768564
14000
24000
14000
0.12168564
0.12768564
0.14368564

1.93869745
2000

6,24808279
0
3,13869745
3.33869745
0,.33867834
0.53867834
0.82821834
7.69056589
0.00984272
0.01000295
0.16993643
0.96960386
2.35056086
3.8770477
4.6464137

100.

SDKD-Coinbase-0000000003_0002
SDKD-Coinbase-0000000003

Filed 09/30/19 Page 48 of 107

-0.40001411

1.54532645
5000
-0.01303531
-1,43389842
9000

10000
-10000
0.004

0.006

0.016

1.79501181
-12000

6.24808279
-2000

1.2

. 0.2
-3.00001911
0.2

0.28954
6.86234755
-7.68072317
0.00016023
0.15993348
0.79966743
1.380957
1.52648684
0.769366
100
Case 2:19-cv-01697-JAD-DJA Document 5-3

11/9/2018 15:48 BTC Wallet
11/13/2018 10:11 BTC Wallet
11/15/2018 17:17 BTC Wallet

12/7/2018 16:52 BTC Wallet

1/10/2019 15:48 BTC Wallet

1/11/2019 16:37 BTC Wallet

2/4/2019 15:07 BTC Wallet
2/4/2019 15:18 BTC Wallet
2/4/2019 15:18 Cash (USD)
2/4/2019 21:08 Cash (USD)
2/15/2019 15:11 BTC Wallet
2/20/2019 9:20 LTC Wallet
2/27/2019 6:56 BTC Wallet
2/28/2019 19:22 BTC Wallet
3/8/2019 10:20 BTC Wallet

Receive
Receive
Receive
Receive
Receive
Receive
Receive
Sell

Buy
Withdrawal
Receive
Buy
Receive
Receive
Receive

Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete
Complete

5.27745858
5.8386949
5.97781883
6.84567704
7.21054922
7.43692036
8.96317189
7.46654432
5000

0
7.94706587
9.6402941
12.94706587
13.04706587
18.04706587

SDKD-Coinbase-0000000003_0003
SDKD-Coinbase-0000000003

Filed 09/30/19 Page 49 of 107

0.63104488
0.56123632
0.13912393
0.86785821
0.36487218
0.22637114
1.52625153
-1.49662757
5000

-5000
0.48052155
9.6402941
5

0.1

5
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 50 of 107

CURRENCY TO

BTC

BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC

BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC

59e146bfb8770300ca6a78f7

59e146bfb8770300ca6a78f7

3KxuriewrZsxC6n5mc9hvVq4F9absjxXSN2

16yvX3ehQoPjvbAFB68trKYmswT5T1ppsD

59e146bfb8770300ca6a78f7
155K7KLQcWrsRCxNpDCnyvj28J/1XSNkR8S

1LQdbLvXbiQVhqWzvzqwSH87krimFQEpJx
AKThhzmQTWTnrcimtFKD4P2pvrJ1h7z8ed

17VxPC9vmkiZw3qDSDOQ6SBjTNGScu2RHZp
17VxPC9vmkiZw3qDSDQ65BjTNGScu2RHZp

NOTES
Bought 0.69939686 BTC for $5,000.00 USD.

Paid for with Chase - TOTAL BUS CHK
*****2652. Your digital currency will arrive by
the end of day on Tuesday Apr 17, 2018.
Bought 0.29907074 BTC for $2,600.00 USD.

Paid for with Chase - TOTAL BUS CHK
*****2652. Your digital currency will arrive by
the end of day on Friday Apr 27, 2018.

attorneys fees

Bought 0.11949554 BTC for $1,000.00 USD.

Paid for with Chase - TOTAL BUS CHK
*****9652. Your digital currency will arrive by
the end of day on Saturday May 26, 2018.
test i

omicron
test

1GH9XkUdSnYs9nEwqdgwpXUFBv96qnTkAn Omicron

SDKD-Coinbase-0000000003_0004
SDKD-Coinbase-0000000003
BTC

BTC
‘USD
BTC
BTC
USD
USD
- USD
BTC
BTC
BTC

BTC
USD

ETH
USD
BTC
BTC
BTC
BIC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
ZRX

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 51 of 107

1DTwypGXanoM3oxZNPki7Hy4ZiaLnpSu7

59e146bfb8770300ca6a78f7

AA8nNH8kBVxCejyD1D4mjhjen3M6mBf2Dq)

5083a5425b4a5b0200000001

59e146bfb8770300caba78f7

59e146bfb8770300ca6a78fb

1FxzjzDTfisfNXbG6gnvz5K6RGzDe9Kcy8

1OJNpquXXA87krGY7MsSFUyS5QuujfGVgh

5bb792a06ac54cOcdfeac43f

bread
Bought 1.54532645 BTC for $10,000.00 USD.

Paid for with Chase - TOTAL BUS CHK
*****7652. Your digital currency will arrive by

the end of day on Wednesday Jul 18, 2018.

test
5b6f3cbfa44b440a3bde439e

Bought 1.79501181 BTC for $12,000.00 USD.
Paid for with Cash (USD). Your digital currency
will arrive by the end of day on Saturday Aug
18, 2018.

Bought 6.24808279 ETH for $2,000.00 USD.
Paid for with Cash (USD). Your digital currency

will arrive by the end of day on Saturday Aug
18, 2018.

Bitex

Bought 100.0000 ZRX for $94.45 USD.

SDKD-Coinbase-0000000003_ 0005
SDKD-Coinbase-0000000003
BTC
BTC
BTC
BTC
BTC
BTC
BTC
BTC
USD
USD
BTC
LTC

BTC
BTC
BTC

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 52 of 107

5083a5425b4a5b0200000001

59e146bfb8770300ca6a78ff

5¢58c7edd9cd760718c6f009

Bought 9.6402941 LTC for $500.00 USD.

SDKD-Coinbase-0000000003_0006
SDKD-Coinbase-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 53 of 107

EQUIV USD TRANSACTION HASH

4909.89

2547.43
2578.8 cO064b4cbhe0e62fae6430e9cd7e2caaf2f5aic07c42dee733daSaf3sa8c0ef102
1200 af84893b828d8b9b2fcef12e33af7f05d3c6f9b30794d839f22e9dab254fe4dd
0.99 4f95298a44c56a19c18cffcebc5e7683cf58a95102c04809471a543aa20377fc
4.99 881¢c36c00e9765cf55e09efe5c9100f7f8d7932520bc00a170dc6a12724c42cd
997.67 43293641adfe9fd3676d017471030a81 7903fd5c488aee4fcd545bc9f8bb9eac
4993.78 d6bd1339dd7c9a58b65258d432cde0b7e81ad9486e872e942427a01fea3bd7ab
~556.22 2aff099c00c8a786a8d3eac110507e3e04f56a8aa994ff813066ecb5eeaGd389

980.04
-1310,18 21d4b5dc94b728d0003d40c740d2cf713784af195765fa934cO6Ge6a9b9afdfff
2607.73 29db52f6890e11768fed59af4dae7dfabd95cd608df2b6e04c7c36907656c63b
-6553.09 £4b2ac58705b114877cfi7c9f039b74d4de46ccecSbea9b657cb3ba88chee4c2
-657.35 cf60e3d586914617ae4d04cd2e210e409e6865cd411cf4e9236f5850554f4237
1311.07 46565f9b875717353b110c00e08212c8873d223ab1fde71265b7e51¢9c24ba16
333250.5 daddbc81d91708baeb2ab80dfd5126d0096b92c683884e9c22b060947a17a8dd
-1273.18 b3b157daff928be0b94696ee3a185e066011f824de219a5a84680f90e8a43379
-318479.03 1984893961b90d92e2d4144d677c7acSe8d4ead7cd5f32bcb3f0724d22e3c3c5
63951.6 92218e47afb57f747d2ee3e5e2694891161e31e16675 1056a89eefb0055a6565
-70025.53 2caf1093e79b795b9ad386c6bbf48cb4243a86d4d75488a323b7090208d01a27

SDKD-Coinbase-0000000003_0007
SDKD-Coinbase-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 54 of 107

-2545.42 8b033c39eb10233acfefed3d508cc4ea2389fd689c7bde51e17¢42de7aa28d34

9798.34
5000
-100.09 1828f0a187aa42640c0e4ae88fe0f7f3194a2e0c8dabc3ca8c95e8a60316b192
-9162.61
9000
10000

-10000
25.49 82106b13de5375d3c618e47b394ed24e06F30b206ce8ae391992c2be410840f0

38.46 63045103806df401fd9e115119e26aabecb740445b7e0b9307c78b95f729277a
103.79 &bcd6c0f6b9a6444db9e63c914438b7aaGeda6b6885cd2f3f0ea7a1b9e953629

11757.32
-12000

1960.89
-2000
7639.2 ffc0511b413ac9c224cff43a916e067e10eb3cc9d61bb8ac2b721c29cc1cdc56

1286.39 4b743942ce0e25881d24a497f20baab1e707e12897620d66774f72334aa94e83
-19323.12 9¢4e944c951f2c5c41af24b0248ad3eb2863fee37ccc7d685eaa383a8c41clba
1330 4b0ecce67ff7f2af7c531d6f82d26d323754bf9603ce02a4cbb45a44ed3ea4b1
1999.04 8e566e14d7b2f002f37f3e88fdbea5a515d0303e2c0ailb25e4ac6cec19af23a
43987.64 660fdSb6b7c1e0555ffbie08f7aa52a0f284f386adccdf0223fd0e7461dc72e0
-49000.17 d40cc1aca7792de0b59b5e37985423675010b10913a71372df62aea54ccaa139
0.99 30b8f1d7cdeb731acc055a956c65a8cleffded3fcbOdbbed3212b1d7f8a5fbcb
1002.16 7d572d37190bc1d2ad70ab5Sfce949b93d5b8e0e228f6191e0009f719f21d7d0d
5010.82 d03365eb2641950464fc9756276d5933a75f18ad7a94535d752f3d9171387d29
9295.22 5184a4b3b0ef7c435809b0fe5b5192769d795ba8948ed83b319ed1a2e6d2ab13
9994.55 9c5d43b50b16fc7db1ae0Se48cbhd5aad5bf7046ea2242d157bed52ee013e1968
4963.95 10a69ce8528fe73¢3717d298bc96e55930be99459ca64e8955b2eacbd12e738c

92

SDKD-Coinbase-0000000003_0008
* SDKD-Coinbase-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 55 of 107

3995.44 283433aba95cO00ceac8b25ea83335cd4b0932716bf004eb0a3c76ceGeec2e7e3
3537.83 73762c6aa039c7d4b5e3b66fdeciee25b216768572478f689f87a5d32e9d741F
771.72 021854ad681b3051ab491b205400bbea750ec83c417f81793698dffddfa3acf2
2965.47 e189ef074a62e89e0698fdd57a2430f0df2a8b48G6at4641aadc79a415f608ac5
1324.48 54d4a16bdc88207a40c72e9b10fa2e5419813a993322c7bddba957e3ec468e11
824.8. b583d5224d484ce2158e124a7445c23070efc1af0672c5aba4fa3c4d8e7224c9
5202.41 e343661577fcb8993e97b287216dc46fb60fe65 7a76ibda00e0d9bb9e08057dc
-5101.15
5000
-5000
1712.95 fcc018486ef57e3e4a54b6758db939b730b14f1d979e7d9189d64125cfddf3d5
490.54
19030.17 656ad5ec5765c5a86ba8eb1091a1af95c30112dfb2595671e2d7b7aea0051576
380.19 95a08c5314167db3eefca27916a412a4cf39496f28de34c18984a0e2b240b17d
19460.67 938ae47f33fa7e13da66cO02daf5847e70d76681e66e18eb5e82586c4b1d19cfe

SDKD-Coinbase-0000000003_0009
SDKD-Coinbase-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 56 of 107

Exhibit 12 - Omnicron, Circle Society, & BinBot Pro Website
Records
BinBot PRO Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 57 of 107

Prois the 1

 

https:/Avwav.binbotpro.com/[3/12/2019 1:39:08 PM]
SDKD~CFTC-WEB-0000000005-PDF01_ 0001

SDKD-CFTC-WEB-0000000005-PDF01
BinBot PRO Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 58 of 107

https:/Avww. binbotpro.com/[3/12/2019 1:39:08 PM]
SDKD-CFTC-WEB~0000000005-PDF01_ 0002

SDKD-CFTC-WEB-0000000005-PDF01
BinBot PRO Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 59 of 107

https:/Avww. binbotpro.com/[3/12/2019 1:39:08 PM]
SDKD-CFTC-WEB-0000000005-PDF01_0003

SDKD-CFTC-WEB-0000000005-PDF01
BinBot PRO Case 2:19-cv-01697-JAD-DJA

Document 5-3 Filed 09/30/19

Page 60 of 107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

Register
First Name
Last

j +1. ° Phone oF
| USD (Account currency) - oe
E-Mail Address
Choose your broker . ee

! $500 $0.1 80%
| ~ BINARYCENT Mire Invest Naw. Returns

 

‘4

‘ I'm not a robot ;
aa reCAPTCHA
Privacy - Terms

 

https://robot. binbotpro.com/register?[3/12/2019 1:40:13 PM]

SDKD-CFTIC-WEB-0000000005-PDF01_0004

SDKD-CFTC-WEB-0000000005-PDF01
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 61 of 107

Domain Profile
As of August 27, 2019

Ownership

Registered Owner Privacy Protect, LLC (PrivacyProtect.org)

Owned Domains About 1442915 other domains

Email Addresses abuse@ilovewww.com
contact@privacyprotect.org

Registrar shinjiru technology sdn bhd

Registration

Created May 15, 2018

Expires May 15, 2020

Updated Apr 16, 2019

Domain Status No Website

Whois Server whois.ilovewww.com

Name Servers dynect.net

Website

Site Title TheOmicronTrust

TheoMictonTrust.com © 2012 DomainTools, LLC Al Rights Reserved 3

 

SDKD-CFTC-WEB-0000000022_0003
SDKD-CFTC-WEB-0000000022
Case 2:19-cv-01697-JAD-DJA Document 5-3

Current Whois Record
Reported on Aug 27, 2019

Domain Name: THEOMICRONTRUST.COH

Registry Domain ID: 2269592406_DOMAIN_CON-VRSN

Registrar KHOIS Server: whois. ilovewww.com

Registrar URL: htte://umu. tlovesuw.com

Updated Date: 2019-04-16T06:23:292

Creation Date: 2018-05~-15T03:33:412

Registrar Registration Expiration Date: 2020-05-151703:33:412
Registrar: Shinjiru MSC Sdn Bhd

Registrar IANA ID: 1741

Domain Status: clientTransferProhibited https://icann.org/eppdclient TransferProhibited
Registry Registrant ID: Not Available From Registry
Registrant Name: Domain Admin

Registrant

Registrant Street: 10 Corporate Drive
Registrant City: Burlington

Registrant State/Province: MA

Registrant Postal Code: 01803

Registrant Country: US

Registrant Phone: +1.9022274003

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: contact@privacyprotect .org
Registry Admin ID: Not Available From Registry

Admin
Admin
Admin
Admin
Admin
Admin
Admin
Admin
Admin
Admin
Admin
Admin

Name: Domain Admin

Organization: Privacy Protect, LLC (PrivacyProtect.org)
Street: 10 Corporate Drive

City: Burlington

State/Province: MA

Postal Code: 01803

Country: US

Phone: +1.8022274003

Phone Ext:

Fax:

Fax Ext:

Email: contact@privacyprotect.org

Registry Tech ID: Not Available From Registry
Tech Name: Domain Admin

Tech Organization: Privacy Protect, LLG (PrivacyProtect.org)
Tech Street: 10 Corporate Drive

Tech City: Burlington

Tech State/Province: MA

Tech Postal Code: 01803

Tech Country: US

Tech Phone: +1.8022274003

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: contact@pr ivacyprotect .org

Name Server: nsi.p27.dynect.net

Name Server: ns?.p27,dynect .net

Filed 09/30/19

Organization: Privacy Protect, LLC (PrivacyProtect.org)

Page 62 of 107

 

TheoMieronTrust.com

2019 DomainTools. LLC Ali Rights Reserved

SDKD-CFTC-WEB-0000000022_0004

SDKD-CFTC-WEB-0000000022
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 63 of 107

4} DOMAINTOOLS

Domain Report - CircleSociety.com

 

Domain Name __ CircleSociety.com
Prepared On August 26, 2019

©

GIiRC.we
SSQGTE TW |
Site Update:
We are currentiy: dosed tor maintenance.
In afer to maintain members growthi cing She marterince
AN accounts vell be givan the. “Transition Roliove:
and final balances wit be'edjusted eecorangty.

Toaris You,
cs

For support:

 

ie Screenshot taken 06/14/2019

SDKD-CFTC-WEB-0000000018
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 64 of 107

Domain Profile
As of August 26, 2019

Ownership

Registered Owner Domains By Proxy, LLC
Owned Domains About 17611895 other domains
Email Addresses abuse@godaddy.com

circlesociety.com@domainsbyproxy.com

 

Registrar godaddy.com, lic

Registration

Created May 9, 2011

Expires May 9, 2020

Updated Aug 15, 2018

Domain Status Active

Whois Server whois.godaddy.com

Name Servers dynect.net

Network

Website IP Address 108.61.166.13

IP Location Netherlands-Noord-Holland-Amsterdam
Vultr Holdings Lic

IP ASN AS20473

CircleSociety.com © 2019 DomainTools, LLC All Rights Reserved 3

SDKD-CFTC-WEB-0000000018
Case 2:19-cv-01697-JAD-DJA Document 5-3

Current Whois Record
Reported on Aug 16, 2019

Domain Name: circlesociety.com

Registry Domain ID: 1655285191_DOMAIN_COM-VRSN
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www. godaddy.com

Updated Date: 2018-00-11702:46:142

Creation Date: 2011-05-09T18:95:312

Filed 09/30/19 Page 65 of 107

_ Registrar Registration Expiration Date: 2020-05-09718:35:312

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505
Domain Status:
Domain Status:
Domain Status:
Domain Status:
Registry Registrant ID: Not Available From Registry ©
Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC
Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: circlesociety.comédomainsbyproxy.com
Registry Admin ID: Not Available From Registry

fidmin Name: Registration Private

Admin Organization: Domains By Proxy, LLC

Admin Street: DomeinsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1.4806242598

Admin Fax Ext:

Admin Email: circlesociety.com@domainsbyproxy.com
Registry Tech ID: Not Available From Registry

Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC

Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Code: 85260

clientTransterProhibited http://www. icann.org/eppéclient TransferProhibited
clientUpdatePrchibited http: //uww. icann.org/eppdclientUpdateProhibited
clientRenewProhibited http://www. icann.org/eppic lientRenewProhibited
clientDeleteProhibited http://www. icann .org/eppsclientDeleteProhibited

 

CircleSociety.com

© 2019 DomainTools, LLC All Rights Reserved 4

SDKD-CFTC-WEB-0000000018
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 66 of 107

Tech Country: US

Tech Phone: +1.4006242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: circlesociety.comédomainsbyproxy.com
Name Server: NS1.P27.DYNECT.NET

Name Server: NS2.P27.DYNECT.NET

Name Server: NS3.P27.O0YNECT.NET

Name Server: NS4.P27.DYNECT.NET

ONSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs. internic.net/

 

CircleSocietycom ~ ©2019 DomainTools, LLC All Rights Reserved - : 5

SDKD-CFTC-WEB-0000000018
Circle Society Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 67 of 107

 

CcCiR CLE

SO ¢1e€T ¥

Site Update

Circle Society’s site is currently in maintenance.

 

Please join the official telegram channel for updates:

https://t.me/joinchat/AAAAAEkIykT vOJtU00C 7ka

For those needing to complete forms please select the relevant link below:

° Balloon Payment Form
* Individual KYC Form
. Corporate KYC Form

Thank You,
CS Management

https://circlesociety .com/[8/29/2019 10:35:44 AM]

SDKD-CFTC-WEB-0000000019_0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 68 of 107

Exhibit 13 - Transcript of Participant 7 Testimony Under Oath
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 69 of 107

Saffron, David G; Kagel, David

Van Tuyl, Nathan 03/01/2019

3/1/2019

Condensed Transcript
Prepared by:

George Malas
CFTC

Monday, September 23, 2019

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 70 of 107

 

 

 

 

Page 1 Page 3
1 UNITED STATES OF AMERICA 1 APPEARANCES:
2 Before the 2
3 COMMODITY FUTURES TRADING COMMISSION 3 COUNSEL FOR COMMODITY FUTURES TRADING COMMISSION
4 4 DIVISION OF ENFORCEMENT
5 5 1155 21st Street, N.W.
6 -——---—------___-____-----__-—" 6 Washington, DC 20581
7 In the Matter of: * 7 BY: DANIELLE E. KARST, ESQ.
8 David G. Saffron and David L. Kagel * 8 Trial Attorney
9 ———___-__________-_______* 9 202.418.6158
10 10 dkarst@cftc.gov
11 11. --and--
12 INVESTIGATIVE TESTIMONY 12 GEORGE H. MALAS
13 NATHAN VAN TUYL 13 Futures Trading Investigator
14 PAGES 1 - 173 14 202.418.5249
15 15  gmalas@cftc.gov
16 Friday, March 1, 2019 16
17 Los Angeles, California 17
18 18 COUNSEL FOR SECURITIES AND EXCHANGE COMMISSION
19 19 DIVISION OF ENFORCEMENT
20 20 444 South Flower Street
21 21 Los Angeles, California 90071
22 22 BY: MORGAN B. WARD DORAN, ESQ.
23 Reported by: Marty E. McArver, CA-CSR No. 2769 23 Senior Special Counsel, Cyber Unit
24 NCRA Registered Diplomate Reporter 24 323.965.3230
25 25 warddoranm@sec.gov
Page 2 Page 4
1 UNITED STATES OF AMERICA 1 INDEX
2 Before the 2
3 COMMODITY FUTURES TRADING COMMISSION 3 WITNESS PAGE
4 4 NATHAN VAN TUYL
5 5
6 * 6 Examination by Ms. Karst 10
7 Inthe Matter of: * 7
8 David G. Saffron and David L. Kagel * 8
9 * 9
10 10
14 11 DOCUMENTS/INFORMATION REQUESTED
12 12 Pages 58, 64, 116
13 13
14 14
15 15
16 INVESTIGATIVE TESTIMONY OF NATHAN VAN TUYL, taken 16
17 by the Commodity Futures Trading Commission, pursuant to 17
18 Subpoena Ad Testificandum, at Securities and Exchange 18
19 Commission, 444 South Flower Street, Los Angeles, 19
20 Califomia, on Friday, March 1, 2019, from 10:35 a.m. to 20
21 4:49 p.m., before Marty E. McArver, Certified Shorthand 21
22 Reporter No. 2769 in and for the State of California, 22
23 and Registered Diplomate Reporter. 23
24 24
25 25

 

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 1-4
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 71 of 107

 

 

 

 

Page 5 Page 7

1 EXHIBITS 1 EXHIBITS (continued)

2 2

3 NATHAN VAN TUYL 3 NATHAN VAN TUYL

4 (COMMISSION'S) DESCRIPTION MARKED 4 (COMMISSION'S) DESCRIPTION MARKED

5 No.1: Letter of January 30,2019, 12 5 No.9: Letter of February 15, 2018, 113

6 to Nathan Van Tuyl from CFTC 6 to David L. Kagel, Ina Kagel, (119)

7 with Subpoena Ad Testificandum 7 and David Saffron from J. Owen

8 and Statement to Persons 8 Murrin; SDKD-Murrin-0000000051

9 Providing Information about 9 P.0001-04
10 Themselves to the CFTC 10 No. 10: E-mail from Devonna Murrin 113
11 (15 pages) 11 to Laura Mainar, February 17, (119)
12 No. 2: Information from Hitesh Juneja 38 12 2018, with attached post by
13 _ entitled "Original Information 13 Alan Saffron to David Saffron's
14 shared with our attorney”; 14 Facebook page;
15 SDKD-Hitesh-0000000003 15 SDKD-Murrin-0000000381
16 P.0001-03 16 P.0001-03
17 No. 3: Spreadsheet 39 17 No. 11: Letter of March 2, 2018, to 122
18 SDKD-Tuyl-0000000007 P.0001 18 State Bar of California from
19 No. 4: Screenshots of text messages 80 19 J. Owen Murrin Re: David
20 between Nathan Van Tuyl and 20 Kagel; SDKD-Murrin-0000000024
21 David Saffron; 21 -P.0001-013
22 SDKD-Murrin-0000000402 P.0001 22 No. 11-A: Color photocopy of color photo 121
23 SDKD-Murrin-0000000406 P.0001 23 of David Saffron
24 24
25 25

Page 6 Page 8

1 EXHIBIT S (continued) 1 EXHIBIT S (continued)

2 2

3 NATHAN VAN TUYL 3 NATHAN VAN TUYL

4 (COMMISSION'S) DESCRIPTION MARKED 4 (COMMISSION'S) DESCRIPTION MARKED

5 No. 5: Letter of January 8, 2018, 80 5 No. 12: Screenshots of David 124

6 to Nathan Van-Tuy! from (104) 6 Saffron’s text messages;

7 David L. Kagel; 7 SDKD-Tuyl-0000000012 P.0001

8 SDKD-Tuyl-0000000006 P.0001 8 SDKD-Tuyl-0000000016 P.0001

9 No. 6: ° Screenshots from David 80 9 No. 13: Saffron Video; 126
10 Saffron's group Facebook (108) 10 SDKD-Tuy!-0000000001
11 Pages; 11 NOTE: Original DVD retained
12 SDKD-Tuy!-0000000008 P.0001 12 by CFTC; photocopy of label
13 SDKD-Tuyl-0000000009 P.0001 13 substituted
14 SDKD-Tuyl-0000000010 P.0001 14 No. 14: | Screenshot from Exhibit 13 126
15 SDKD-Tuyl-0000000011 P.0001 15 taken at 4 minutes, 28 seconds (129)
16 No. 7: Letter of February 5, 2018, 113 16 No. 15: Screenshot from Exhibit13 126
17 to David L. Kagel, Ina Kagel, (114) 17 taken at 4 minutes, 31 seconds (131)
18 and David Saffron from J. Owen 18 No. 16: Screenshot from Exhibit 13 126
19 Murrin; SDKD-Murrin-0000000011 19 taken at 8 minutes, 7 seconds (133)
20 P.0001-03 20 No. 17: Screenshot from Exhibit 13 126
21 No. 8: Letter of February 12,2018, 113 21 taken at 8 minutes, 16 seconds (133)
22 to J. Owen Murrin from David (116) 22 No. 18: Screenshot from Exhibit 13 126
23 L. Kagel; 23 taken at 9 minutes, 37 seconds (137)
24 SDKD-Murrin-0000000047 P.001 24 No. 19: Screenshot from Exhibit 13 126
25 25 taken at 10 minutes, 15 seconds(138)

 

[3/1/2019} Van Tuyl, Nathan 03/01/2019

Pages 5-8

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 72 of 107

 

OmPOnN Oh WN =

MOMMY NY ND @ = @ ee eo oe em em oa
ah wWN| COON DOR WD |= O

Page 9
EXHIBIT S (continued)
NATHAN VAN TUYL
(COMMISSION'S) DESCRIPTION MARKED
No. 20: Screenshot from Exhibit 13 126
taken at 10 minutes, 17 seconds(138)
Saffron Audio; 139
SDKD-Tuyl-0000000002
NOTE: Original DVD retained
by CFTC; photocopy of label
substituted
Los Angeles Police Department, 153
Data Sheet, Booking #5231959,
with color photocopy of color
photo of Faiq, Anmed (Ali)
Screenshot of text messages
and color photocopy of color
photo of laptop, cell phone,
and notebook with handwritten
notes; SDKD-Murrin-0000000414
DVD played for witness 150
NOTE: Original DVD retained
by CFTC; photocopy of DVD
substituted
(Original Exhibits No 13, No 21, and No 24 were retained
by counsel for Commodity Futures Trading Commission.)

No. 21:

No, 22:

No. 23: 146

No. 24:

COON Dak WN

Bh NM NN =| AB SBS SB |S a 2 |= 2 |
ONA DO OAAN AO A AWN - CO

24
25

Page 11
under the laws and regulations that it administers.
| will be the primary questioner today.
Mr. Malas, my colleague, may also ask you questions.
At this time I'll ask the others present on
behalf of the CFTC and SEC to please identify themselves
for the record.

MR. MALAS: George Malas, investigator,
Commodity Futures Trading Commission.

MR. DORAN: Morgan Ward Doran, Senior Special
Counsel, United States Securities and Exchange
Commission. .

BY MS. KARST:
Q_ Mr. Van Tuyl, this is an investigation by the
CFTC to determine whether or not there have been or
are violations of the Commodity Exchange Act or its
regulations. The facts developed in this investigation
might also constitute violations of other federal or
state civil or criminal laws.
Prior to opening the record, | showed you a copy
of the formal order of investigation.
Do you have any questions about it?
A No.
Q_ You have the right to be accompanied,
represented, and advised by counsel. This means that
you may have an attorney present and that your attorney

 

 

OnNOaoaA WH =

Page 10
FRIDAY, MARCH 1, 2019, 10:35 A.M.
LOS ANGELES, CALIFORNIA

MS. KARST: We are on the record at 10:35 a.m.
on Friday, March 71, 2019, in connection with the CFTC's'
investigation in the matter of David Saffron and David
Kagel.

Would you please swear in the witness.
NATHAN VAN TUYL,
having been first duly sworn, testifies as follows:
THE WITNESS: Yes.
EXAMINATION
BY MS. KARST:

Q Please state and spell your full name.

A Nathan Van Tuyl. N-a-t-h-a-n V-a-n T-u-y-l.

Q Are you represented by counsel?

A No.

Q_ I'm Danielle Karst. With me is my colleague,
George Malas. We're officers of the Commodity Futures,
Trading Commission, or CFTC, for purposes of this
proceeding.

Also present today is Morgan Ward Doran, who
is an SEC attorney. And he is here in connection with
a separate investigation that the SEC is conducting

 

OnNOaoahWHN =

a 2 em ow om ow ow om oe Oo
OMAN Ooh WNH SO OO

20
21
22
23
24
25

’ Page 12
can advise you before, during, and after the examination
here today.

A Yes.

Q_ Do you understand that there are criminal
penalties for knowingly providing false testimony or
knowingly using false documents in connection with this
investigation?

A Yes.

(Exhibit No 1 marked for identification.)
BY MS. KARST:

Q_ I've already handed you what has been marked as
Exhibit 1, which is the subpoena for your testimony here
today:

Exhibit 1 also contains an eight-page document
entitled "Statement to Persons. Directed to Provide
Information Pursuant to a Commission Subpoena,” which
| will refer to as a privacy warning.

Have you seen Exhibit 1?

A If this is ~ !s this the same document |
received via mail?

Q Yes.

A Yeah. | kind of skipped through it, but, yeah,
looks like it.

Q Are you appearing today in response to the
subpoena?

 

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 9 - 12
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 73 of 107

 

Page 25
1 is, it's like -- What | found out later was, this guy
2 Trevor -- Yeah, just like | said, Trevor talked to Dion
3 and said: Hey, like — | don't know what he said —
4 want to make some money, or whatever.
5 And Dion meets with him.
6 And he calls me and says, Hey, you should come
7 look at this, because | don't know what's going on here.
8 So that's how | met David Saffron.

9 Q This was in Las Vegas on January 2, 2018?
10 A Yes. That's the meeting | recorded.
11. Q Was ita hotel in Las Vegas, or where was it?
12 A | believe it was at the Cosmopolitan.
13. Q And you said you recorded it?
14. A Yes.
15 Q Isitan audio ora video?
16 A Audio.
17  Q And you provided that to the CFTC?
18 A Yes.
19 Q We're going to play an audio later in the

20 testimony today, and I'll confirm that that's the audio

Page 27

So I'll just give a little background so this
makes more sense.

So, | don't go to Las Vegas too much. Dion lives
in Vegas and is there constantly.

So | went-out with him. And those -- all those
people, every one | met in this, every name that's been
brought up, | just met in Vegas. So Devion, Trevor,
Saffron -- these are all people | had never seen in my
life prior to this.

Anyone else you remember?
It was just those four in that room.
Saffron, Dion Jaffee, Devion --
And me.
-- and you.
Not Trevor?
A_ Oh, I'm sorry. I'm sorry. No, Trevor was not
there.
Q What happened at the meeting?
A Well, that was -- In the recording, it's Saffron
explaining that he's a world-renowned bitcoin trader and

OPrOPrD

 

 

 

21 you're referring to. 21 has some crazy Al trading software and that -- He was
22 A Okay. 22 just trying to convince us that --
23 MR. MALAS: Can | ask a follow-up question, 23 He was scamming us. That's what was happening.
24 Mr. Van Tuyl? 24 Q Did he show you a trading demo or pull up
25 BY MR. MALAS: 25 anything on the computer?
Page 26 Page 28
1 Q So you mentioned Trevor, who introduced your 1 A Unfortunately, | don't have video of it; but he
2 friend Dion to Mr. Saffron. And then you mentioned a 2 showed a couple of things briefly, that ! couldn't even
3 promoter of Mr. Saffron. Is the promoter Trevor? 3 tell you. But, | mean, | saw his computer. He did what
4 A Yes. Trevor is the only person that | know -- 4 he needed to do to fool us, so...
5 Trevor talked to Dion, and that's my friend. 5 Q What, if anything, did he explain about his
6 And | was more knowledgeable, so he brought me to meet 6 background?
7 Saffron. Yes. 7 1 think you said he was a master trader.
8 Q Sowhen you had previously testified that one 8 A Yeah. He said that he had clients like Mark
9 of Mr. Saffron's promoters was paid to pull people — 9 Cuban. And he just started naming off big people that
10 A Oh, I'msorry. Yes, that was the Trevor | was 10 he works with, that he has their direct phone number.
11 referring to. 11 ! think even at one point he even showed us --
12 MR. MALAS: Thank you. 12 | can't say for certain, but he was showing us evidence
13 BY MS. KARST: 13 of, like -- | can't think of the exact —
14 Q Going back to the meeting in Las Vegas on 14 I'm sorry. What was the question again?
15 January 2nd -~ it's the meeting that you recorded -- 15 Q The question was: What did he explain about his
16 who was at that meeting? 16 background, which we've discussed —
17 A There was David Saffron. There was Dion Jaffee. 17 A Oh, that he has high-level clientele, that he's a
18 There was a guy named Devion. 18 world-renowned bitcoin trader.
19 Q Can you spell that? 19 He described himself as being that, like, awkward
20 A D-e-v-i-o-n. 20 guy who just needs cool friends to hang around, to show
21. Q Do you know his last name? 21 him the town and stuff like that, kind of just making
22 A ‘don't. 22 us feel like he — | don't know -- that he just doesn't
23. Q Whois Devion? 23 have friends.
24 A He was just another friend who - a friend of 24 Q Did he explain at that meeting what he was
25 Dion. , 25 trading or doing?

 

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 25 - 28
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 74 of 107

 

Page 57

Page 59

 

 

 

1 bitcoin that Rodney deposited on January 2, 2018? 1 out.
2 A A few weeks after everything had happened, | 2 Q And then what did you do with the 30 bitcoin
3 talked to Rodney. Everybody got on the phone call to 3 return?
4 sort of piece stuff together. And we realized that 4 A Sent it right back to him.
5 that's a possibility, that there wasn't a trading 5 Q You sent it right back to whom?
6 software and that he had just been giving us -- that 6 A David Saffron.
7 he possibly gave us other people's money. 7 Q You sent it back to his address?
8 Q In January 2018 how did you think it was possible | 8 A Yes.
9 to get a return of 30 bitcoin, 24 hours after you 9 Q Through the same wallet?
10 provided it? 10 A Through -- My wallet was the same, the Exodus
11. A How did I think it was possible? 11 wallet. But not David's -- | noticed that every time
12 Q Yes. 12 that we sent him, it was a different bitcoin wallet.
13 A David Saffron's very convincing. And he has a 13 i don't even know if that matters. Sorry. |
14 British accent, which also kind of threw me off, and 14 just —
15 everybody else. He sounds very intelligent — He is 15 Q He provided you different bitcoin wallet
16 very intelligent and very manipulative. 16 addresses --
17 And me being naive -- | mean, I've seen — I've 17 A Yes. Yes.
18 seen big things happen like this. And | just thought -- 18 Q -each time you sent him money?
19 | thought | was getting lucky. 19 A Yes.
20 Q From the list of investors on this chart, were 20 Q Do you know why?
21 you the first one to receive a payout? 21 +A I think he would know (indicating Mr. Doran).
22 A Yes. 22 Just because -- | mean, because he's doing
23 And that -- and I'll just state that that was a 23 unhonest stuff, unhonest activities.
24 collective payout. Only a few of those coins were mine. |24 Q By "he," you mean Saffron?
25 I'd have to look to see the exact amount that i sent; 25 A Yeah, constantly needing to refresh your bitcoin
Page 58 Page 60
1 but that 10 represents, | believe, four or five people. 1 wallet.
2 Q What people? Who? 2 Q Sowhen did you redeposit the 30 bitcoin return
3 A They're actually — I'll have to get those names. 3 with Saffron?
4 I'll put that on the list, to get those names. 4 A ''msorry. Can you say that one more time?
5 Q How much of the 10.bitcoin were your bitcoin? 5 Q When did you provide the 30 bitcoin return back
6 A Between 2 to 4. I'd have to, like -- | wasn't —- 6 to Saffron?
7 The prices were fluctuating so fast that, like, it's 7 A Onthe 4th.
8 hard for me to remember. But | believe — I'll just 8 Q On the 4th how many bitcoin did you deposit with
9 say between 2 to 4. That's the best answer | can give. 9 Saffron? The chart states 16. Is that wrong?
10 Q And how did you obtain, then, the other bitcoin 10 A 1 believe this chart is incorrect.
11 to come up with the 10 total to give to Saffron? 11. Q So 16 is not the right number of bitcoin that you
12 A Everybody that — 12 provided on January 4, 2018?
13 Let's see. Who were the other people... 13. A What would be a better -- it would be a better
14 I'll just have to get those names. 14 fact — It would be a better document to pull facts from
15 Q Did you organize it? Did you ask the other 15 would be just the bitcoin wallet itself to confirm. But
16 individuals for bitcoin? 16 | just know that I'm no accountant. And it's possible
17 A So because me and Dion met with Saffron, and once 17 that my numbers are flawed because of how | was trying
18 we got back to our house, people started to call us, 18 to simplify it, but...
19 like, about our meeting and everything. And a few other 19 Q Soyou provided Mr. Saffron with at least
20 people wanted to put a couple of bitcoin in to see if 20 16 bitcoin --
21 it works. And so that 10 number represents a few 21 A Yes.
22 people, which I'll have to get. 22 Q —on January 4th?
23 Q The 10 bitcoin, is part of that from Dion? 23 A Yes.
24 A Ican't—1| don't exactly remember who, but | 24 @Q And did you receive a return of 48 bitcoin on
25 can -— That's something that I'll write down to figure 25 January 7, 2018, as the chart reflects?

 

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 57 - 60
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 75 of 107

 

 

 

 

Page 77 Page 79
1 Q Okay. And looking at the timeline, about halfway 1 we'll move on.
2 down there's a time 3:25 to 4:00. 2 BY MR. MALAS:
3 Do you see that? 3. Q Exhibit 2, the third page of Exhibit 2, which is
4 A -Uh-huh. 4 the timeline again.
5 Q And then it says, "Event," "Explains our 5 A The third page, okay.
6 compensation." 6 Q Soin looking at ~ There's two columns.
7 A Uh-huh. 7 Starting with the first, 5:05 to 5:15, it states:
8 Q What does that mean? 8 "Saffrons created Genesis Mining (USI Tech)."
9 A Should we pull up the recording? 9 And | believe earlier you testified that
10 MS. KARST: | was planning to do that at the 10 Mr. Saffron indicated he had created the software for
11 end. 11 US! Tech.
12 MR. MALAS: Yes, we don't need to do that 12 Was Mr. Saffron's statement that he created the
13 right now. We'll get to it. 13 Genesis Mining or the software for USI Tech, important
14 THE WITNESS: Okay. 14 in your decision to invest?
15 He explains that if we put in a bitcoin, we 15 A Yes.
16 get three back. And, yeah, that's... 16 Q And next line down, 5:15 to 5:30 -- Strike that.
17 BY MR. MALAS: 17 Second-to-last row, 7:00 to 7:10 states:
18 Q Soitwas explaining the returns or payout 18 "Saffrons client list (Evan" -- E-v-a-n — "Ahem" —
19 scenarios? 19 A-h-e-m -- "Mark Cuban, Maloof."
20 A Yeah. How we can make money with him. Explains 20 Was Mr. Saffron's statement that his client list
21 our compensation. 21 included Evan Ahem, Mark Cuban, and Maloof important in
22 BY MS. KARST: 22 your decision to invest?
23 Q Let's go back to the spreadsheet just once more, 23 A Iwill say it, for the record, everything that
24 Exhibit 3. If you look down at the Total column at the 24 he said equally contributed towards the decision. It
25 bottom, let's start with BTC Lent, total 206.5. Is that 25 was just impressive fact after -- Well, not fact.
Page 78 Page 80
1 an accurate number of the bitcoin deposited with 1 Impressive statement after impressive statement
2 Mr. Saffron? 2 consecutively for eight minutes, so -—-
3 A 1if!had to guess, | would say not 100 percent 3 And, in fact, | just want to say that Evan Ahem
4 accurate, but -- 4 is spelled incorrectly. It's actually Evan Ahern. And
5 Q Why not? 5 this is the individual that was supposedly a key person
6 A Because | believe the third row on the 4th where 6 in USI Tech. And Rodney Burton knew him or had met him
7 it says my name and 16, | believe that number is 7 personally.
8 incorrect. So that would make the entire math on that 8 And because David Saffron brought his name up —-
9 column incorrect. 9 I'm just throwing that out there — that's another
10 @Q You think 16 is too high? too low? 10 reason why we called Rodney, just to verify.
11. A _ [thought it was — I don't know. 11 Q Sure.
12 Q Do you have records that would show what the 12 And just to clarify and make sure | got your
13 actual deposit was on January 4, 2018? 13 answer right, so the statement Mr. Saffron made that his
14 A Yeah. The bitcoin address that was originally 14 client list included Evan Ahern, Mark Cuban, and Maloof,
15 provided, that would reflect it. And | could probably 15 was that an important factor in your decision to invest?
16 identify the transaction on the blockchain if it was 16 A Yes.
17 presented. 17 MS. KARST: I'm going to show you three
18 Q How about the Return column or estimated return | 18 exhibits. I'll ask the court reporter to mark
19 column, 509 bitcoin, is that accurate? 19 Exhibits 4, 5, and 6.
20 A That's an accurate number of all those Excel 20 (Exhibits No 4, No 5, and No 6
21 cells added up. 21 marked for identification.)
22 Q Do you know how much, from these investors, 22 BY MS. KARST:
23 was actually returned besides the 30 bitcoin to you? 23. Q Handing you what's been marked as Exhibits 4, 5,
24 A Nothing. 24 and 6, take a Icok — Let's start with Exhibit 4. Take
25 MR. MALAS: One last question, sorry, and then | 25 a look and let me know when you've had time to review

 

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 77 - 80
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 76 of 107

 

 

 

 

 

Page 129 Page 131

1 Q And whois performing the training demo on the 1 that you don't want everything seen, just we'll take out
2 video? 2 prior.
3. A That is David Saffron. 3 | gave him confidence that no one's going to
4 @Q Ate there other people in the room? 4 see this until he approves it.
5 A Yes. 5 Q Until Mr. |Saffron approved it?
6 Q Whoare they? 6 A Yes.
7 A Vincent Ortega Jr. And there was a couple of 7 Q Did you know that BinBot PRO at that time was not
8 people that | couldn't identify -- that | didn't know 8 actually Mr. Saffron’s when you recorded the video?
9 prior. 9 A No.

10 Q Whois Vincent Ortega Jr.? 10 Q You did not know.

11. A A friend of mine. 11 Let's look at Exhibit 15, which is a screenshot

12 Q Did Mr. Ortega invest? 12 of the video at 4 minutes and 31 seconds.

13. A Hedid. 13 What is this showing here?

14. Q Do you know how much? 14. A Am looking at the right thing?

15 A Notexactly. I'd have to confirm, just like 15 Q Yes. Exhibit 15, do you see the columns, the

16 everyone else. 16 white part of the computer screen?

17 Q Could! direct you to Exhibits 14 and 15, 17 A Yes.

18 which are screenshots of the video you just watched. 18 Q Do you know what that is?

19 Let's start with Exhibit 14, which is a 19 A Well, those are --

20 screenshot of the video at 4 minutes and 28 seconds. | 20 Not really, but it's suggesting that these are

21. A Okay. 21 currency pairs and that he's trading -- that he's

22 Q Inthe top left of the screen do you see where 22 trading currency pairs.

23 it says "BinBot PRO"? 23 Q_ Is that what you understood at the time, that

24 A Yes. 24 Mr. Saffron was actually doing?

25 Q Do you know what BinBot PRO is? 25 Did you think Mr. Saffron was trading currency

Page 130 Page 132
1 A Yes. | pairs?
2 Q Whatis it? 2 A Yes.
3. A Itis a-- Well, this is a demo account for 3  Q And did you think he was trading currency pairs
4 an online crypto-trading software not made by David 4 with deposits given to him by investors?
5 Saffron. 5 A Notnecessarily. He said that this was a demo
6 Q Does Mr. Saffron use BinBot PRO? 6 account that only had $1,000 in it, and that he was just
7 A No. He was just having me record this. 7 showing us an example of how this works, so not that
8 And he wanted me to cut out the left panel that 8 this was necessarily our money that he was trading, but
9 says "BinBot PRO” so it looks like this is his software. 9 more so we were filming this video to show people.
10 He was hoping that | would take out the left side of the | 10 ‘MS. KARST: | will ask Mr. Doran'to

11 screen and that | would edit this video and send it out 11 fast-forward or play the video starting at 6 minutes

12 to people to get more clients of his. 12 and 34 seconds, and stopping at 7 minutes.

13 Q He asked you to edit the video, the part of the 13 (Exhibit No 13, DVD, plays.)

14 computer screen that says "BinBot PRO"? 14 BY MS. KARST:

15 A Yes, the whole left panel on the screen in 15 Q Allright. Did you hear Mr. Saffron say in the

16 Exhibit 14. He wanted me to take that out before 16 video that was just playing that he had 57 different

17 sending that to people. 17 computers?

18 Q When did he ask you to do that? 18 A Yes.

19 A Earlier in this video. He's not — He's not 19 Q Is this something that you had heard before?

20 really - You can hear what he's saying. "Just cut 20 A He might have mentioned in one of our original

21 this out,” he's saying. 21 meetings that he had a bunch of servers set up

22 Prior to filming -—- Prior to filming, and in 22 somewhere.

23 order to allow me to film him, | had to be careful with 23 Q Do you know if he actually had 57 computers?

24 my words. 24 A | doubtit.

25 | had to say, like, you know: If there's nothing 25 Q Did you think at the time you were filming, that

 

[3/1/2019] Van Tuyl, Nathan 03/01/2019

Pages 129 - 132
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 77 of 107

Original information shared with our attorney:

Nathan will be providing you with complete timelines. | am including my experience
here:

January 1st and 2nd | received calls from Nathan and Dion informing me that they were
in Las Vegas meeting with David Saffron who had promised them 3 to 4 returns in as
little as 3 days on Bitcain investments. | was put on call with David who made the
following claims:

- Mr. Saffron was trading and managing a portfolio of over 5000 bitcoin (roughly
$75million)

~ He was using an automated robot/Al/trading software that was able to open and close
positions automatically and net him a 5 to 8 times return on the trades.

- He required more funds to be able to scale up his trading.

- He had 1000 BTC (about $15m) in a private escrow that David Kagel (his attorney)
had access to. In case he was unable to provide the promised returns within the
provided timeframe, Mr. Kagel would access the escrow to pay out to the investor.

The letter shared with me for this purpose is here ->

https://drive.google. com/open?id=0873W4aiJYPFEMmxR TikadmZGYUo4NDZT CWFpS
FJILXFUazVE

On January 3rd, | received text fram Nathan confirming that-he had done a 10btc
investment ($150,000) and received 30btc ($450,000) payment in a 24 hour period. |
was told the source of this increase was the cutting edge software trading that David
Saffron was utilizing.

On January 4th I flew out to Vegas to meet David Saffron and his group. We had a
preliminary meeting where he re-stated the points he made over the phone (noted
above). At this point he invited us (Nathan, Dion, and 1) to his room so he could share
more evidence of returns.

He showed a few screenshots of returns to other clients. He said he had open positions
available that would mature on Sunday and would provide a 3 to 1 retum, failing which
the escrow would cover this investment, and excused himself to attend some phone
calls. Based on Nathans' experience and the information presented | personally had my
business partner send in 20btc with the expectation of 60 BTC return on the following
sunday, 3 days later.

On Sunday, David Saffron got on a phone call with me and suggested that I invest
additional funds and that | should expect to receive 6Obtc in a few hours. He put me on
call with David Kagel and had him confirm again that he indeed had an escrow and also
sent me the attached letter. | promised further investment after the first return was done.

Over the course of the next 20 days David Saffron made tens of excuses including
demonstrably false statements (such as claiming he sent the funds to Nathan, that.it
was stuck in the banking channels and.so on). He further apologized for the delay and
promised to increase the return to 65btc, then 70 bic, and eventually 130bte with the

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 78 of 107

promise to return the funds 21 days from initial investment (January 25-26). He claimed
that his usual cycle was 21 days but in an effort to please Nathan he promised it in 3
days which he was unable to keep.

During this time he continued to push for more investments, which | contiriued to
promise only on delivery of the initial deal.

On January 13th, | spoke with David Kagel and asked him to release the funds from the
escrow. Mr. Kagel promised to do so. A few hours later, | asked again for a status
update and he claimed to have released the funds to Mr. Saffron after stating he wasn't
in town to do so, and then claiming he had "done what was needed and now David
Saffron will handle things".

Mir. Saffron meanwhile claimed that Mr. Kagel didn't know how to work with Bitcoin
properly and had misied me about releasing the bitcoin. Over the next few days the
same excuses continued and Mr. Saffron stated he was closing additional clients and
would use those funds to “leverage his positions” and would be able to pay me back. As
of today, the same excuses continue. During this time | have been able to research
further into Mr. Saffron and Mr. Kagel's backgrounds and discovered this is typical for
them. | also spoke with other victims not related to Nathan's group who have been put-
through the same process and are currently trying to recover their funds.

Nathan will be able to furnish more complete timelines including his experience, audio
and video recordings of David Saffron making such‘ claims and trying to close clients.

information from Nathan:

Here is an audio recording of the initial meeting | had with David Saffron at his hotel
room at the Gosmopaolitan hotel in Las Vegas on January 2nd at 3:04pm:

httos://drive. google.com/open7id=1DnbwVgR9AcfVeyZHUNRYC f8sGAQ7ohO

This is a timeline of the audio recording

 

Timeline ‘Event
0:00 - 0:55 His Pitch
0:55 ~ 3:10 ‘Sob Story (also part of pitch)
3:10 - 3:26 | Explain why he needs us
3:25 - 4:00 |Explains our compensation
4:00 - 4:50 'Pitch

4:50 - 5:05 ‘Testimonials

 

 

 

 

 

 

 

 

median nee wae heee weeb

 

- 2 ‘SDKD-Hitesh-G600000603 P:0002 --—
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 79 of 107

 

5:05 - 6:15 S Saftrons created Genesis ‘Mining (USI Tech) .
5:15 - 9:30:§ Saffron created USI Tech's renewable energy technology,

 

 

5:40 - 6:00 ‘Saffrons an inventor fo cpoueiee ween mad
6:00 - 7:00 | Saffron wants other to rise e with him :
7:00 - 7:10 Saffrons efient list (Evan Ahem, Mark Cuban, Maloof
7:10 - 8:00 :How to get started

 

 

 

 

 

Over the next 5 days, Bitcoin was given to David Saffron daily as shown in this
spreadsheet:

https://drive.google.com/open?id=1 OgC liipMvHhS-o0 ThukiAatsS GdXF rP2

On the 11th of January Saffron allowed'me to record video of his "trading bot": 4

httos://drive.google.com/open7id=1meOLkCiW1 YmEBZplyNiwR3a3AS5kLyRJh

 

Updates Since the above:

David created and launched bitm8.io, then theomicrontrust.com, which was renamed to
circlesociety.com over a course of 5 months. | kept in touch with him and continued to
request that he pay out what is owed to us. At this point David stated that he would be
able to pay us should I promise to get him more investment in his websites. He finally
paid a portion of what he owed (100btc) to us with the condition that we reinvest a
portion on his new site or get more investors.

Being unwilling to publicize of promote David at all, we simply reinvested a portion
under various pseudonyms which is now stuck in his website pending release. From the
conversations with other investors like Rodney Burton, they have still not been paid by
David and various excuses have been implemented.

SDKD-Hitesh-0900000003 P.0003
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 80 of 107

L000'd Zoo0000000-1ANL-aMds

 

 

 

 

 

 

 
 

 

 

60s"

 

 

  

 

SL/6/L
BL/a/L
 SL/S/L
BLiZIt

Buel

BLILIL
BL/SIL

SL/ast

~__ Suie/
— BHE/L

~~ faupoy
gee

Aaupoy
Aoupoy

UREN

ueBujeN
ueyjeN

ueujeN

 

be

be

he

be
be

an

SZ

ce  0OR

ol

00h

6L

09

87
0€
SZ

ve
oz

OL
SZ

ues
aay”

mM eeq

uosiwer
Keupoy —

wey
‘UseuH

ueyjeN

UBYIEN
Aeupoy

8HO/b
SL/S/t

SL/O/}
BL/G/t

QL/S/L
alr
Ship
QLivit
BLISiL
eLizit

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 81 of 107

To: David Saffron Details

 

iMessage

 

ie s F = SEE . ats

SDKD-Murrin-0000000402 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 82 of 107

 

 
   
  
 

1/15/18, 2:37:32 PM |

SOR a a CN, arenrewel

 

 

Got both of you aiready
“ Gotta get Rodney 50°

5 He will re-pop with S00. :

f if ‘you can get Jerome i in for 100 |

 

_ Book yourself a room here

 
   

~My client booked and paid for: amy room and
secant

Message So

 

 

SDKD-Murrin-0000000406 P.C001
 

 

e

Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 83 of 107

y
be 8

KAGELLAW
A Professional Corporation
B01 Century Park East, Suife 1201
Los Angeles, CA 90067
TELEPHONE: (310) 860-9975

 

 

 

 

E-MAIL: dkagel@earthink net
January 8, 2018
Nathan Van-Tuyl :
NYanthuyl@gmail.com
‘Dear Mr. Van-Tuyl
This firm acts as counsel to David Saffron. We understand that you will

depositing bitcoin and other forms of cryptocurrency with Mr.

Saffron which he will be investing on your behalf. He has agreed to oo
efurn your investment to you together with a profit. In order to assure

LO
‘ol

¥

that your deposit will be returned in the event t that Mr. Saffron is unable
prunwilling to do so he has deposited at least one thousand bitcoin in ae
wallet to which he has given us access. He has agreed to at all times :
maintain. the deposit ih the wallet and give this firm unrestricted access |

i if you have not received the return of your, + deposit from Mr. Saffron
owing ten business days’ notice to him with a copy to us, upon five

Owed

$ fh

ional Corporation

 

pubiness | (lays’ notice to us we will return you t deposit from the
fforerentioned wallet

 

agree to copy us on all written communication between you and Mr.

ron and to advise us of the contents of all verbal communications
between the two of you.

 

 

? ; . ‘
David L. Kagel |

3
‘
i
. a
|
i
4
3
i
3
3
3
s

 

 

 

SDKD-Tuy!-0000000006 P.0001

 

 
19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 84 of 107

Case 2

L000°d g000000000-1ANL-ayas

  

oe

FOES BETTS
were

COB HR KALE
Bp RS,

BMA rig eA

POE OREN
wah Rath 25,

(Av sA ND

 

 

oe

aaa NEON fe

  

 

 

GI

 

3

 

UoLeS PIAeg

 

            

Sate Sete FS

ery ‘saskiby Ser | i

 

ur o2qejeg yuelg spuaLy jenynw 1

uoIyes plAeg

 

 

 

we

&

As

Ftd

aw

 

 

 

BAS

%

 

 

“AP SLs SPAt JOR)

$2501

 

 

~
AS

 

 
19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 85 of 107

Case 2

L000°d 6000000000-1ANL-a yas

cH

 

RAB Ea,

wegias

FE GO ROR IN HE OS
Ptah ASS Sb OBES OC SOMES
MayeGU9 259 Ke BAS ites

Wir Aare y hagea Repose
baaanys vance ote edap oy

 

OB SCUU

i YOOG@IG-

3

won
seu Cf
Jweyo &s

ups 4

 

yeeag
BUCO

 

uoies plaeg

 

 

 

Ss ya SOA UE Beda gj Hoe 21g Hes ee
BABY MOA SOLA DEOL INA BUs Wh GUIS BORG

 

Tha

& 7 SuOTOt ON) GREOUR Ty idaooe Aue an ar

 

“SE ORUpS Laan Cire waseeey “Ty
G Wikyh shay aU aU RUNS OF ary PYNOM NOA g

 
 

| 008
= SASH py NE KOU * Shep ¢ NR ROOL)

“S008 of ig BORG 8 GuSs Hue H agEOp
(OAK DRT EE G PO UALR Eke URS GA

 

TSBIOM SRYS AKO St HEL,

 

ANE

 

 

 

sage
NYT

SOWSP af) JUS Meu

 

RSL de fib

vera + fuoung A

 
19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 86 of 107

Case 2

L000°d 0100000000-1AnL-ayNds

 

CRORES
more?

La DONGOE HON GIT Man apes BRIO PERO 09,
DENIM OB TONSA, ORs
21TH SDR REALTOR egy AH HOE HO

NOL Fe UPA ERIE
ANE IG BRR VOR ANA EASED FER

omic
Sh haaebkcoudecasbasibedsnrealbock

   

AQUe| HBIRUS

yaserfisdyy

igi YOOGSIL4

ounon (7
BueyD cn
Bueyg ©)

INUPA FZ

youeeg =

SUOHGO

 

 

uoiyes placed

SI} BAOWOY

 

ORGE-Si9-HIE

‘epased

$8 UORS Se yIEG NOS 180 1A Dus PUSS OF
TSN. MOA 2h.g YON MOY pue sue ok SpAtG
‘payanys 06 1 eeeuppe DL Mal 30) OU TREY,

“PRINS OE LLNS OQ) SSUES
AAG aod Ay yee gy “AseaTes WHOA jo ACD aL.

“S3Ep
QSGS ORG OA Wm peMleds 11 DUR 1G Wee

a» Sno Weel we Sag

 

 

"GOOLE OF UBS 3 Soa
303 hod so] yser Ba ‘Ogeope met po dep ayy

SOOO 75 NO Us GUNES: By PUD oad # ante
aeag THA GOW PROL CGh GAL RNA COLE GLOS |

 

(S48

 

 

 

“LCI EE

 

 

B98
AROU /EL
Ore
““SAUHH AIBAS
HNS
BRL

 

pe Sei fay

pera ‘Yong Ae

3:

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 87 of 107

L000'd + }00000000-AnNL-Guas

 
  
  
 

Se Rey

              

 

  

 

flew
pn ceemyed gigmeane.
(OY. 7 Bly PST oes a Ay
Sy PaO S28 Mes ce OR OS,
ODORS LD DEO OWT Ne By
ertgimcaine cymes WeGS i) HLS My it
EIR aor e A
ELie “ye Avenues an

kh
Og powus Fi Loe
wee “E03 ‘| Com ese une tune bitty
Wdiio HAPS SYP

soe hsayy

Lg

g AOCYSoe WdBEZL ‘ap? Ave

THOR EP BAB Le

Ae ES
LPS

 

Won TJ
weyg C7

rs, WG BP LL HLL Mee

ees 4. o
AGHA Tabet at

 

wed Ge

_ si) aAcwaY & wig

vupa

 

SBSa-Shyerel

‘oxpasod
SO UOOS SE XOEG NOK [JE3 Ht BUC PUTS OF
SLORO wea 104k 949 yon Mey Que cut Inet OpMog

LCR BG GRA CALS

  

qeesg TS

 

“ONS (ches
Vie eee
‘payers 136 O] SscUppe 91g Aus 354 aun lay pon ‘uoying Agu

"198.1203 S$] 18 wie O) SSaapPL
ALE sNGd 10) ySE 1) “Asea}Oa wOK po Aop ou sO}

 

UdJHeS PjAeg

 

 
 

wma Supe GV O1697-JAD-DJA_ Document 5-3 Filed 09/30/19 Page 88 of 107

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 89 of 107

 

David it has been a few weeks, let's |
connect soon. Your Dad said you @
were in rough shape but now doing
better. Looking forward to hearing |
about our results. When is the next
meeting? Things are looking up.

    

y

Sorry who is this ???
| My phone blanked

 

 

The biggest producer on the planet! l

 

| Music or film

 

SDKD-Tuyl-0000000012 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 90 of 107

 

] | never wanted that

| | was in a coma for 1 week after

| robbery then in jail on a stupid fix it
| ticket

| When | came out

| | went submitted to unlock bot

| And started contacting people

| | said 7 days it will all be paid giving
| me time to recoup

 

Then this lawyer sent letter

 

| Plus I'm hearing from detectives
| that Rodney paid the guy

| that attacked me and that's

| disconnecting

| So that's where | am

| Take your name of the lawsuit I'll

| pay you the 150 as original planned
| by Monday

Leave it you'll get the money on
| paper Friday

 

ip

 

+ |rype a message. Gs)

2 A G €

SDKD-Tuyl-0000000016 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 91 of 107

  

Saffron Video |

  
   

SDKD-Tuyl-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 92 of 107

 

Pie's chests ok aes

ee) |
Lena ae, Se

bn ole rE

oe) FP Biss Sees |
rd H

 

RIL at
Case 2:19-cv-01697-JAD-DJA

 

 

™
sy
Fy
oe
;
as
Bi
s
a
 
Document 5-3 Filed 09/30/19 Page 95 of 107

    
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 96 of 107

    

 
Case 2:19-Cv-01697-JAD-DJA_ Document 5-3 Filed 09/30/19

fl

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 98 of 107

3 — eT

      

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 99 of 107

 

ce
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 100 of 107
gee

“Pata Sheet Page | of |

FOR OFFICIAL LAW
ENFORCEMENT USE
ONLY

 

LACRIS

RictoniAl inewiricarion Sveveu

 

FAIQ, AHMED

BOOKING#: 5231959
MAIN#: 36005856
SID#: 37442143
FBI#: 7LES7ESKF
SEX: MALE
RACE: OTHER
HGT: 507

WGT: 120

HAIR COLOR: BLACK

EYE COLOR: BROWN
bos: SE 2000

AGE ATARREST: 17

DL#: cA

 

ARREST DATE: 02/13/2018

ARREST LOC: 3152 SPECTRUM
CHARGES: 211 ROBBERY

THE IMAGES AND DATA CONTAINED HEREIN WERE PRINTED FROM THE LOS ANGELES COUNTY
REGIONAL IDENTIFICATION SYSTEM BY Lopez, Raul ON 02/19/2018 AT 13:21:03 FOR
OFFICIAL LAW ENFORCEMENT USE ONLY

4 tm Yann)
; :

 

 

 

https://laph.lafis.org/WebUniversalPlus/UniversalReport.aspx 2/19/2018
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 101 of 107

 

   

 

  

, 8 You will talk to the accountant rm paying oe
| You will: provide her list so she can cross
Then all payments will be made.
She has 2000 coins to do everything:
Thé bank is owed 866.5 BTC. Doesnt seem

 

 

/ Ea 9 eee age
e015 Od aug! SI bie
tol dgle acet

Bey zea S18. F197. 718] i)
aegis ! uv Green) ie on bee pee ic CE
7 7 8 »
Pee eet,
GW LGSE oof oe
: He 7709. S& be
Ei wy “G5 5398 BM tk
Y axes my §% 086 = Ik
 foker” G/ BY. TES BO bhe.
: wie Celahero 39 $3 1053 (80
fr VO 44S len
Ue W Vawdel/! it WY 17 Ul Bele
| ie of Gest tet ev payin as
, M ep OS 9s, a5, eee
§ fe

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 102 of 107

Exhibit 14 - Transcript of David Kagel Testimony Under Oath
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 103 of 107

Saffron, David G; Kagel, David

Kagel, David 02/28/2019

2/28/2019 12:55 PM

Condensed Transcript
Prepared by:

George Malas
CFTC

Monday, September 23, 2019

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 104 of 107

 

 

Page 1 Page 3
1 UNITED STATES OF AMERICA 1 APPEARANCES:
2 Before the 2
3 COMMODITY FUTURES TRADING COMMISSION 3 COUNSEL FOR COMMODITY FUTURES TRADING COMMISSION
4 4 DIVISION OF ENFORCEMENT
5 5 1155 21st Street, N.W.
6 ———___---____---_-____—* 6 Washington, DC 20581
7 Inthe Matter of: * 7 BY: DANIELLE E. KARST, ESQ.
8 David G. Saffron and David L. Kagel * 8 Trial Attorney
9 * 9 202.418.6158
10 10  dkarst@cfic.gov
11 11. ~and—-
12 INVESTIGATIVE TESTIMONY 12 GEORGE H. MALAS
13 DAVID L. KAGEL, ESQ. 13. Futures Trading Investigator
14 Pages 1-115 14 202.418.5249
15 15 gmalas@cftc.gov
16 Thursday, February 28, 2019 16
17 Los Angeles, California 17
18 18 COUNSEL FOR SECURITIES AND EXCHANGE COMMISSION
19 19 DIVISION OF ENFORCEMENT
20 20 444 South Flower Street
21 21 Los Angeles, California 90071
22 22 BY: MORGAN B. WARD DORAN, ESQ.
23 Reported by: Marty E. McArver, CA-CSR No. 2769 23 Senior Special Counsel, Cyber Unit
24 NCRA Registered Diplomate Reporter 24 323.965.3230
25 ‘ 25 warddoranm@sec.gov
Page 2 Page 4
1 UNITED STATES OF AMERICA 1 INDEX ,
2 Before the 2
3 COMMODITY FUTURES TRADING COMMISSION 3 WITNESS PAGE
4 4 DAVID L KAGEL, ESQ.
5 5
6 -—-—-------------_------__---___—* 6 Examination by Ms. Karst 9
7 In the Matter of: * 7
8 David G. Saffron and David L. Kagel * 8
9 --—---——---------__--------* 9 DOCUMENTS/INFORMATION REQUESTED

=
o
=
°

Pages 43, 52, 61, 75, 80, 101, 106, 108, 113

—_ ok
NO —
= Uc
Ny =a

13 13 QUESTIONS THE WITNESS DID NOT ANSWER
14 14 DUE TO FIFTH AMENDMENT AND/OR ATTORNEY-CLIENT PRIVILEGE
15 15 Page Line Page Line

16 INVESTIGATIVE TESTIMONY OF DAVID L. KAGEL, ESQ.| 16 25 5,12,14,18 35 2,22

17 taken by the Commodity Futures Trading Commission, 17 27 22 3621

18 pursuant to Subpoena Ad Testificandum, at Securities 18 28 «16 37. 2

19 and Exchange Commission, 444 South Fiower Street, Los 19 30 23 41 11

20 Angeles, California, on Thursday, February 28, 2019, 20 313 42 4,9,20

21 from 9:31 a.m. to 12:55 p.m before Marty E. McArver, 21 32 10,18 44 «9

22 Certified Shorthand Reporter No. 2769 in and for the 22 33 7,13,17,21,25 47 14

23 State of California, and Registered Diplomate Reporter. 23 34 4,8,17,24 50 3,7

24 24 81 9

25 25
[2/28/2019 12:55 PM] Kagel, David 02/28/2019 Pages 1-4

 

 

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 105 of 107

 

 

 

Page 5 Page 7
1 EXHIBITS 1 EXHIBITS (continued)
2 2
3 DAVID L KAGEL, ESQ. 3 DAVID L KAGEL, ESQ.
4 (COMMISSION'S) DESCRIPTION MARKED 4 (COMMISSION'S) DESCRIPTION MARKED
5 No 1 Letter of January 30,2019, 11 5 No 9 Letter of March 2, 2018,to 76
6 to David L. Kagel from CFTC 6 : State Bar of California from
7 with Subpoena Ad Testificandum 7 J. Owen Murrin Re: David
8 and Statement to Persons 8 Kagel; SDKD-Murrin-0000000024
9 Providing Information about 9 P.0001-013
10 Themselves to the CFTC 10 No 10 Saffron Video;SDKD-Tuyl- 84
11 (15 pages) 11 0000000001
12 No 2 Letter of January 7, 2018, to 23 12 NOTE: Original DVD retained
13 Hitesh Juneja and Jason Rose (24) 13 by CFTC; photocopy of label
14 from David L. Kagel; 14 substituted
15 SDKD-Hitesh-0000000006 P.0001 15 No 11 Screenshot from Exhibit 10 85
16 No 3 Letter of January 8, 2018, to 23 16 taken at 4 minutes, 28 seconds (86)
17 Nathan Van-Tuyl from David L. (40) 17 No 12 Screenshot from Exhibit 10 85
18 Kagel; SDKD-Tuyl-0000000006 18 taken at 4 minutes, 31 seconds (87)
19 P.0001 19 No 13 Screenshot from Exhibit 10 92
20 No 4 Letter of January 10, 2018, to 23 20 taken at 8 minutes, 7 seconds (93)
21 Frank Calabro, Jr., from David (43) 21 No 14 Screenshot from Exhibit 10 92
22 L. Kagel; SDKD-Calabro-0000000018 22 taken at 8 minutes, 16 seconds (93)
23 P.0001 23 No 15 Screenshot from Exhibit10 94
24 24 taken at 9 minutes, 37 seconds
25 25
Page 6 Page 8
4 EXHIBIT S (continued) 1 EXHIBIT S (continued)
2 2
3 DAVID L KAGEL, ESQ. 3 DAVID L KAGEL, ESQ.
4 (COMMISSION'S) DESCRIPTION MARKED 4 (COMMISSION'S) DESCRIPTION MARKED
5 No 5 Letter of February 5,2018, 44 5 No 16 Screenshot from Exhibit 10 96
6 to David L. Kagel, Ina Kagel, 6 taken at 10 minutes, 15 seconds
7 and David Saffron from J. Owen 7 No 17 Screenshot from Exhibit10 96
8 Murrin; SDKD-Murrin-000000001 1 8 taken at 10 minutes, 17 seconds
9 P.0001-03 9 No 18 Saffron Audio;SDKD-Tuyl- 98
10 No6 Letter of February 12,2018, 44 10 0000000002
11 to J. Owen Murrin from David L. (53) 11 NOTE: Original DVD retained
12 Kagel; SDKD-Murrin-0000000047 12 by CFTC; photocopy of label
13 P.001 13 substituted
14 No7 Letter of February 15,2018, 59 14 No 19 DVD played for witness 104
15 to David L. Kagel, Ina Kagel, 15 NOTE: Original DVD retained
16 and David Saffron from J. Owen 16 by CFTC; photocopy of DVD
17 Murrin; SDKD-Murrin-0000000051 17 substituted
18 P.0001-04 18
19 No 8 E-mail from David Kagel to J. 63 19
20 Owen Murrin, March 01, 2018, 20
21 with forwarded e-mails between 21
22 David L. Kagel and QM Finace of 22 (Original Exhibits No 10, No 18, and
23 Feb 27 and 28, 2018; SDKD-Murrin- 23 No 19 were retained by counsel for the
24 0000000018 P.0001 - 04 24 Commodity Futures Trading Commission.)
25 25

 

 

 

[2/28/2019 12:55 PM] Kagel, David 02/28/2019

Pages 5-8
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 106 of 107

 

 

 

Page 49 Page 51
1 Q Did Mr. Saffron's clients contact you? 1 Q What did he show you?
2 A Idon't recall that they did. They may have, 2 A Acomputer screen.
3 but! don't -- | don't recal! whether or not they did. 3  Q What did the computer screen show?
4 Q You don't know if they called you on the phone? 4 A Itsaid 1,000 bitcoins, BTC, or -- | don't
5 A _ ldon't recall receiving telephone calls. 5 remember exactly.
6 Q What about writing you any letters? 6 Q Did you have a log-in or a pass-code for this
7 A No. 7 wallet?
8 Q What about sending you any e-mails? 8 A He gave it to me, yes.
9 A No. 9 Q Did you ever try to use it?
10 Q Do you see the last part of the sentence where 10 A No.
11 it states: "...it now appears that Mr. Kagel seems to 11. Q Why not?
12 be back-pedaling on whether or not he has access tothe 12. A _ 1|had no need to.
13 cryptocurrency wallet"? 13. Q Why?
14. A Yes, | see it. 14 A Well, by that time the wallet had been stolen.
15 Q Is that a true statement? 15 Q When did you first get access to the wallet?
16 A No. 16 A I'mnot sure exactly, but prior to the time these
17. Q Why not? 17 letters were written.
18 A Back-pedaling, | don't -- 18 Q Soprior to January 7, 2018, you had access to a
19 | responded to Mr. Murrin's letter and explained 19 wallet?
20 the situation to him. 20 A [believe | did, yeah.
21. Q Okay. Well, we'll get to that. 21. @Q Do you still have access?
22 Did your position change on whether or not you 22 A No.
23 had access to the wallet that was referenced in the 23 Q When did you lose access?
24 January 2018 letters? 24 A When the wallet was stolen.
25 A Yes. 25 Q When was the wallet stolen?
Page 50 Page 52
1 Q Howso? 1. A I think it was January 23.
2 A The wallet was stolen from Mr. Saffron. 2 Q Whatis the log-in and pass-code you were
3  Q Sowhen you wrote the letters, you had access 3 provided?
4 to the wallet? 4 A Itwas aseries of -.a series of words.
5 A Again, that's ~ I'm going to stand on the 5 Q Do you have the pass-code?
6 privilege for that, both privileges. 6 A lIbelieve | do, yes.
7 Q You're asserting the privilege over a question 7 Q In your files?
8 of fact as to whether or not you had.access to 8 A Yes.
9 Mr. Saffron's wallet as you represented in the letters 9 Q Can you provide me with a copy?
10 to the third parties? 10 A Yes.
11. A There's a question of attorney-client privilege, 11. Q Let's go back to page 2 of Exhibit No 5,
12 and | think | have to stand on the privilege. 12 Mr. Kagel. Do you see a list of names there'in the
13. Q Howis it attorney-client privilege? I'm asking 13 middie of the page?
14 you a fact. 14. A Yes.
15 A Communications between Mr. Saffron and me-- |15 @Q And do you recognize those names?
16 Q I'mnot asking you about communications with 16 A Yes.
17 Mr. Saffron. I'm simply asking you whether or not you, |17 @Q And who are they?
18 indeed, had access to the wallet as you reference in the | 18 A They were people who supposedly deposited money
19 letters. 19 or bitcoins with Mr. Saffron.
20 A Ibelieve | did. 20 Q Did you talk to any of these individuals?
21 Q You believe you did? 21 A _ | don't recall speaking to any of them.
22 A Yes. 22 Q Did you write letters to these individuals in
23 Q Howdid you have access to the wallet? 23 January 2018?
24 A Mr. Saffron showed me what I believed to be 24 A Yes.
25 access to the wallet. 25 Q Toall of them?

 

 

 

[2/28/2019 12:55 PM] Kagel, David 02/28/2019

Pages 49 - 52
Case 2:19-cv-01697-JAD-DJA Document 5-3 Filed 09/30/19 Page 107 of 107

   

 

 

 
    
  

ifesk juneja
; AH Business fostitu te

 

  
 

 

  
 
      
         

o

 

 

 

a] te David Saffron. We linderstand that you wil ‘
id other forms of cryptdcurrency with Mr
é investing on your heha/f. Me bas agreed to :
n your Inve rhe t0 you together with a profit. in arder to assure |
your deposit) bw @ returned in the event that Me. Saffron ts unable
or Urewilling to do sp hp has depostted at least dne thousand bitcoin in a:
wallet to which bg lasigiven us access, He has agreed to at alltime:
sit iq the wallet and give this firm unrestricted access -
> aoe retelved the return of yout deposit from Mr. Saffron’
nossiays’ notice to him with @ copy tous, upon five ||
sine days ho ide us we will return your Heposi from the tg

     

 

 

  
  
    

 

si $

py nee of all written cominanicafion between you aad Ne.
ndvise of verbal communications .
n the two dfpor.

 
  

Very truly yours. L

agel Law, a Profestiogal Corporation |

  

 

 

 

 

 

 

 

 

 

 

SDKD-Hitesh-0000000006 P.0001
